Exhibit 10.1

 

Execution Copy

 

 

FINANCING AGREEMENT

 

by and between

 

DULUTH ECONOMIC DEVELOPMENT AUTHORITY,

 

IKONICS CORPORATION

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Relating to:

 

$3,415,000 Tax Exempt Industrial Revenue Bonds, Series 2016

(IKONICS Project)

 

Dated as of April 1, 2016

 

Enforcement of this Financing Agreement is subject to the terms and conditions
of the Continuing Covenant Agreement dated the date hereof between Ikonics
Corporation and Wells Fargo Bank, National Association.

 





 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

Page

 

 

Article I – Definitions


1 

Section 1.01.  Definitions


1 

Section 1.02.  Incorporation of Certain Definitions by Reference


8 

Section 1.03.  Computation of Time Periods


8 

Section 1.04.  Relation to Other Documents; Incorporation by Reference


8 

Section 1.05.  Construction


9 

Article II – The Bonds


9 

Section 2.01.  Authorized Amount of Bonds; Form of Bonds


9 

Section 2.02.  Issuance of Bonds


9 

Section 2.03.  Interest Rate


10 

Section 2.04.  [Reserved]


10 

Section 2.05.  Execution; Limited Obligation


10 

Section 2.06.  Mutilated, Lost, Stolen or Destroyed Bonds


11 

Section 2.07.  Exchangeability and Transfer of Bonds; Persons Treated as Owners


12 

Section 2.08.  Cancellation


13 

Section 2.09.  Mandatory Purchase of the Bonds


13 

Section 2.10.  Redemption of Bonds


13 

Section 2.11.  Notice of Redemption


15 

Article III – The Loan and Accounts


16 

Section 3.01.  Loan of Bond Proceeds


16 

Section 3.02.  Repayment of Loan


16 

Section 3.03.  Security


17 

Section 3.04.  Unconditional Obligations


17 

Section 3.05.  Prepayments of Loan


17 

Article IV – Acquisition of the Project


17 

Section 4.01.  Agreement to Undertake and Complete the Project


17 

Section 4.02.  [Reserved]


18 

Section 4.03.  Establishment of Completion Date and Certificate as to Completion


18 

Section 4.04.  Borrower Required to Pay Costs in Event Bond Proceeds
Insufficient


18 

Section 4.05.  Borrower and Issuer Representatives and Successors


18 

Section 4.06.  Plans and Specifications


19 

Section 4.07.  Waiver of Payment and Performance Bonds


19 

Article V – Conditions Precedent to Purchase of Bonds


19 

Section 5.01.  Documentary Requirements


19 

Section 5.02.  Incorporation by Reference


20 

Article VI – Representations and Warranties of Borrower


20 

Section 6.01.  Organization; Power; Qualification


20 

Section 6.02.  Authorization; Enforceability


20 

Section 6.03.  Noncontravention


21 

Section 6.04.  Governmental Approvals


21 

Section 6.05.  Litigation


21 

Section 6.06.  Title to Property


21 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

Page

 

 

Section 6.07.  Absence of Defaults and Events of Default


21 

Section 6.08.  [Reserved]


22 

Section 6.09.  Regarding the Project


22 

Section 6.10.  Tax-Exempt Status of the Bonds


22 

Article VII – Representations, Warranties and Covenants of the Issuer


22 

Section 7.01.  Organization; Power; Qualification


22 

Section 7.02.  Authorization of the Bonds and Bond Documents


22 

Section 7.03.  Governmental Approvals


23 

Section 7.04.  No Default


23 

Section 7.05.  Obligations of Issuer


23 

Section 7.06.  Litigation


23 

Section 7.07.  Security


23 

Section 7.08.  Blue Sky


23 

Section 7.09.  Tax Covenants of the Issuer


23 

Section 7.10.  Reliance on Issuer’s Representations


24 

Article VIII – Maintenance and Taxes


24 

Section 8.01.  Borrower’s Obligations to Maintain and Repair


24 

Section 8.02.  Taxes and Other Charges


24 

Article IX – Insurance, Eminent Domain and Damage and Destruction


24 

Section 9.01.  Insurance


24 

Section 9.02.  Provisions Respecting Eminent Domain; Damage; Destruction


24 

Article X – Special Covenants


25 

Section 10.01.  Access to the Facilities and Inspection


25 

Section 10.02.  Further Assurances and Corrective Instruments


25 

Section 10.03.  Recording and Filing; Other Instruments


25 

Section 10.04.  Tax Covenants of the Borrower


25 

Section 10.05.  Indemnity Against Claims


26 

Section 10.06.  Release and Indemnification


27 

Section 10.07.  Non-Arbitrage Covenant


28 

Section 10.08.  Notice of Determination of Taxability


29 

Section 10.09.  Duties and Obligations


29 

Section 10.10.  Financial Statements


29 

Section 10.11.  Compliance with Laws


29 

Section 10.12.  Maintenance of Existence


29 

Section 10.13.  Limitation on the Issuer’s Liability; Payment of All Expenses


30 

Article XI – Assignment, Lease and Sale


31 

Section 11.01.  Restrictions on Transfer of Issuer’s Rights


31 

Section 11.02.  Assignment of Agreement by the Borrower or Lease or Sale of
Project


31 

Section 11.03.  Assumption of Agreement by Purchaser of Project Upon Foreclosure


31 

Article XII – Events of Default


31 

Section 12.01.  Events of Default


31 

Section 12.02.  Rights and Remedies


32 

Section 12.03.  Application of Moneys


33 

Section 12.04.  No Waiver; Remedies


33 

Article XIII – Miscellaneous


34 

 





ii

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

Page

 

 

Section 13.01.  Amendments and Waivers


34 

Section 13.02.  Execution in Counterparts


34 

Section 13.03.  Notices


34 

Section 13.04.  Severability


35 

Section 13.05.  Payments Due on Non-Business Days


35 

Section 13.06.  Liability of the Purchaser


35 

Section 13.07.  Governing Law


35 

Section 13.08.  Captions


35 

Section 13.09.  Successors and Assigns


35 

Section 13.10.  Complete and Controlling Agreement


36 

Section 13.11.  Contractual Interpretation


36 

Section 13.12.  Electronic Signatures


36 

Section 13.13.  Third-Party Beneficiaries


36 

 

 

EXHIBIT A  INTEREST RATE PROVISIONS

 

EXHIBIT B  FORM OF BOND

 

EXHIBIT C  FORM OF INVESTOR LETTER

 

EXHIBIT D  DESCRIPTION OF THE PROJECT

 

 

 



iii

--------------------------------------------------------------------------------

 



 

THIS FINANCING AGREEMENT is dated as of April 1, 2016, is made and entered into
by and between the DULUTH ECONOMIC DEVELOPMENT AUTHORITY, IKONICS CORPORATION
and WELLS FARGO BANK, NATIONAL ASSOCIATION.  All capitalized terms used herein
and not otherwise defined have the meanings assigned in Section 1.01 and Exhibit
A or as otherwise provided in Section 1.02.

 

W I T N E S S E T H :

 

WHEREAS, the Issuer is empowered pursuant to the Act to issue its revenue bonds
to finance a project consisting of any properties, real or personal, used or
useful in connection with a revenue producing enterprise; and

 

WHEREAS, as permitted by the Act, the Borrower has proposed that the Issuer
issue the Bonds pursuant to this Agreement to finance the Acquisition of the
Project to be used by the Borrower and to lend the proceeds of the sale of the
Bonds to the Borrower pursuant to the terms and conditions hereof; and

 

WHEREAS, the Borrower desires to borrow, and the Issuer desires to lend, the
Bond Proceeds upon the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Purchaser has agreed to purchase the Bonds from the Issuer.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, including the covenants, terms and conditions hereinafter
contained, and to induce the Issuer to make the Loan and the Purchaser to
purchase the Bonds, the Issuer, the Borrower and the Purchaser agree as follows:

 

Article I – Definitions

 

Section 1.01.  Definitions.  In addition to terms defined at other places in
this Agreement, including Exhibit A, the following words and terms as used in
this Agreement and the recitals hereto have the following meanings unless the
context or use clearly indicates another or different meaning or intent.

 

“Acquisition” has the meaning assigned to such term in the Continuing Covenant
Agreement.

 

“Act” means Minnesota Statutes, Sections 469.152 through 469.1655, as amended.

 

“Act of Bankruptcy” means any of the following events:

 

(a)The Borrower (or any other Person obligated, as guarantor or otherwise, to
make payments on the Bonds or under the Continuing Covenant Agreement) or an
“affiliate” of the Borrower or such other Person as defined in Bankruptcy Code §
101(2) shall (i) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or the like of the
Borrower (or such other Person) or of all or any substantial part of its
property, (ii) commence a voluntary case under the Bankruptcy Code, (iii) file a
petition seeking to take advantage of any other law relating

 

 



 

--------------------------------------------------------------------------------

 



 

to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts or (iv) take any corporate or official action to authorize
any of the foregoing; or

 

(b)A proceeding or case shall be commenced, without the application or consent
of the Borrower (or any other Person obligated, as guarantor or otherwise, to
make payments on the Bonds or under the Continuing Covenant Agreement) or an
“affiliate” of the Borrower or such other Person as defined in Bankruptcy Code §
101(2) in any court of competent jurisdiction, seeking (i) the liquidation,
reorganization, dissolution, winding up, or composition or adjustment of debts,
of the Borrower (or any such other Person), (ii) the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or the like
of the Borrower (or any such other Person) or of all or any substantial part of
their respective property or (iii) similar relief in respect of the Borrower (or
any such other Person) under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts.

 

“Affiliate” has the meaning assigned to such term in the Continuing Covenant
Agreement.

 

“Agreement” means this Financing Agreement.

 

“Applicable Law” has the meaning assigned to such term in the Continuing
Covenant Agreement.

 

“Approving Opinion” means, with respect to any action relating to the Bonds, the
occurrence of which requires an Opinion of Counsel, an Opinion of Counsel
delivered by Bond Counsel to the effect that such action (a) is permitted by
this Agreement and the Act, and (b) will not adversely affect the exclusion of
interest on the Bonds from gross income of the Owners for purposes of federal
income taxation.

 

“Authorized Denomination” means $250,000 and multiples of $0.01 in excess
thereof or, if less, the Principal Amount.

 

“Authorized Officers of the Borrower” means any two of the Borrower’s President,
Vice President, Chief Financial Officer or any other officer or officers
designated in writing by the President of the Borrower or resolution of the
Borrower’s governing body.

 

“Authorized Officers of the Issuer” means, when one signature is required any
one of the President or Secretary of the Issuer and when two signatures are
required, means the President of the Issuer and the Secretary of the Issuer.

 

“Bankruptcy Code” has the meaning assigned to such term in the Continuing
Covenant Agreement.

 

“Bond Counsel” means Fryberger, Buchanan, Smith & Frederick, P.A., or any other
attorney or firm of attorneys, which is admitted to practice law before the
highest court of any state in the United States of America or the District of
Columbia and nationally recognized and experienced in legal work relating to the
issuance of tax-exempt bonds.





2

--------------------------------------------------------------------------------

 



“Bond Documents” means, collectively, this Agreement, the Continuing Covenant
Agreement, and the Mortgage.

 

“Bond Proceeds” means the principal of the Bonds and any investment earnings
thereon.

 

“Bonds” means the Issuer’s $3,415,000 in principal amount Tax Exempt Industrial
Revenue Bond, Series 2016 (IKONICS Project).

 

“Borrower” means Ikonics Corporation, a corporation duly organized and validly
existing under the laws of Minnesota, and its successors and assigns permitted
hereunder and under the Continuing Covenant Agreement.

 

“Borrower Representative” means any one of the persons at the time designated to
act on behalf of the Borrower by written certificate furnished to the Issuer and
the Purchaser containing the specimen signatures of such persons and signed on
behalf of the Borrower by the Vice President, Finance, Chief Executive Officer &
Treasurer of the Borrower.

 

“Business Day” means any day on which (a) the Federal Reserve System is in
operation, (b) the New York Stock Exchange is not closed and (c) banks in the
State and in the State of New York are open for business.

 

“City” means the City of Duluth, Minnesota.

 

“Closing Date” means April 29, 2016, subject to the satisfaction of the
conditions precedent set forth in Article V hereof and Article IV of the
Continuing Covenant Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all rules and regulations (including temporary and proposed regulations)
from time to time promulgated thereunder, or any successor statute thereto.

 

“Completion Date” means, with respect to the Project, the earliest of (a) three
years after the Issue Date, and (b) the date on which the Borrower
Representative delivers a completion certificate to the Purchaser pursuant to
Section 4.03.

 

“Contract” has the meaning assigned to such term in the Continuing Covenant
Agreement.

 

“Continuing Covenant Agreement” means the Continuing Covenant Agreement dated as
of April 1, 2016, between the Borrower and the Purchaser.

 

“Costs of Issuance” means all fees and administrative costs incurred by the
Issuer and the Borrower in conjunction with the issuance of the Bonds and all
transaction management or placement fees, attorneys’ fees and disbursements
(including Bond Counsel and counsel for the Issuer, the Borrower and the
Purchaser), mortgage registration taxes and recording fees incurred by the
Borrower or the Purchaser in connection with the Acquisition of the Project and
any other costs which are treated as “issuance costs” within the meaning of
Section 147(g) of the Code.





3

--------------------------------------------------------------------------------

 



“Cost(s) of the Project,” “Cost” or “Costs” means all costs and allowances which
the Issuer or the Borrower may properly pay or accrue for the Project and which,
under GAAP, are chargeable to the capital account of the Project or could be so
charged either with a proper election to capitalize such costs or, but for a
proper election, to expense such costs, including (without limitation) the
following costs:

 

(a)fees and expenses incurred in preparing the Plans and Specifications for the
Project (including any preliminary study or planning or any aspect thereof); any
labor, services, materials and supplies used or furnished in site improvement
and construction; any equipment for the Project; and all real and tangible
personal property deemed necessary by the Borrower and acquired in connection
with the Project;

 

(b)fees for architectural, engineering, supervisory and consulting services;

 

(c)any fees and expenses incurred in connection with perfecting and protecting
title to the Project and any fees and expenses incurred in connection with
preparing, recording or filing such documents, instruments or financing
statements as the Borrower, the Purchaser or the Issuer may deem desirable to
perfect or protect the rights of the Issuer or the Purchaser under the Bond
Documents;

 

(d)any legal, accounting or financial advisory fees and expenses, including,
without limitation, fees and expenses of Bond Counsel and Counsel to the Issuer,
the Borrower and the Purchaser, any fees and expenses of the Issuer, the
Purchaser or any rating agency, filing fees, and printing and engraving costs
incurred in connection with the authorization, issuance, sale and purchase of
the Bonds and the preparation of the Bond Documents and all other documents in
connection with the authorization, issuance, sale and purchase of the Bonds;

 

(e)(intentionally omitted);

 

(f)any administrative or other fees charged by the Issuer or reimbursement
thereto of expenses in connection with the Project until the Completion Date;
and

 

(g)any other costs and expenses relating to the Project which could constitute
costs or expenses for which the Issuer may expend Bond Proceeds under the Act.

 

“Counsel” means an attorney or firm of attorneys, admitted to practice law
before the highest court of any state in the United States of America or the
District of Columbia, including any Bond Counsel.

 

“Default” means the occurrence of any event or the existence of any condition
which constitutes an Event of Default or the occurrence of any event or the
existence of any condition which with the giving of notice, the passage of time
or both, would constitute an Event of Default.

 

“Default Rate” has the meaning assigned to such term in the Continuing Covenant
Agreement.





4

--------------------------------------------------------------------------------

 



“Determination of Taxability” has the meaning assigned to such term in Exhibit A
hereto.

 

“Eligible Funds” means moneys held by the Issuer or the Purchaser under this
Agreement which consist of any moneys if, in the written Opinion of Counsel
experienced in bankruptcy law matters (which opinion shall be delivered to the
Issuer and the Purchaser at or prior to the time of the deposit of such moneys
with the Issuer or the Purchaser and shall be in form and substance satisfactory
to the Issuer and the Purchaser), the deposit and use of such moneys will not
constitute an avoidable preferential payment pursuant to Section 547 of the
Bankruptcy Code, or an avoidable post-petition transfer pursuant to Section 549
of the Bankruptcy Code, recoverable from Owners of the Bonds pursuant to Section
550 of the Bankruptcy Code in the event of an Act of Bankruptcy.

 

“Eminent Domain” means the taking of title to, or the temporary use of, the
Facilities or any part thereof pursuant to eminent domain or condemnation
proceedings, or by any settlement or compromise of such proceedings, or any
voluntary conveyance of the Facilities or any part thereof during the pendency
of, or as a result of a threat of, such proceedings.

 

“Environmental Compliance and Indemnification Agreement” means the Environmental
Compliance and Indemnification Agreement dated as of the date hereof, by the
Borrower in favor of the Purchaser.

 

“Event of Default” has the meaning assigned to such term in Section 12.01
hereof.

 

“Facilities” means, collectively, (a) the Project and (b) all materials,
supplies, equipment, apparatus and other items of personal property owned by the
Borrower and attached to, installed in or used in connection with the Project,
including, without limitation, water, gas, electrical, storm and sanitary sewer
facilities and all other utilities whether or not situated in easements.

 

“Fiscal Year” has the meaning assigned to such term in the Continuing Covenant
Agreement.

 

“GAAP” has the meaning assigned to such term in the Continuing Covenant
Agreement.

 

“Governing Body” means the board, commission, council or other body in which the
general legislative powers of the Issuer are vested.

 

“Governmental Approvals” has the meaning assigned to such term in the Continuing
Covenant Agreement.

 

“Governmental Authority” has the meaning assigned to such term in the Continuing
Covenant Agreement.

 

“Indemnified Matters” has the meaning assigned in Section 10.13 hereof.

 

“Indemnified Parties” has the meaning assigned in Section 10.13 hereof.

 

“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Facilities or any part thereof,
including all returned and





5

--------------------------------------------------------------------------------

 



unearned premiums with respect to any insurance relating to such Facilities, in
each case whether now or hereafter existing or arising.

 

“Interest Payment Date” has the meaning assigned in Exhibit A.

 

“Issue Date” means the date on which the Bonds are delivered to the Purchaser
upon original issuance in exchange for an advance of Bond Proceeds in an amount
in excess of $50,000.

 

“Issuer” means the Duluth Economic Development Authority, a public body,
corporate and politic and political subdivision duly organized and existing
under the Constitution and laws of the State, including the Act, or any
successor to its rights and obligations under this Agreement.

 

“Issuer Representative” means any one of the persons at the time designated to
act on behalf of the Issuer by written certificate furnished to the Borrower and
the Purchaser containing the specimen signatures of such persons and signed on
behalf of the Issuer by an Authorized Officer of the Issuer.

 

“Lien” has the meaning assigned to such term in the Continuing Covenant
Agreement.

 

“Loan” means the loan from the Issuer to the Borrower of the Bond Proceeds, the
repayment obligation of which is evidenced by this Agreement.

 

“Mandatory Purchase Date” means April 1, 2021.

 

“Maturity Date” means April 1, 2041.

 

“Mortgage” means the Mortgage, Security Agreement, Assignment of Leases and
Rents and Fixture Financing Statement, dated as of April 1, 2016, from the
Borrower in favor of the Purchaser.

 

“Net Proceeds” means, when used with respect to any Insurance Proceeds or
proceeds resulting from Eminent Domain, the gross proceeds therefrom less all
expenses (including attorneys’ fees) incurred in the realization thereof.

 

“Opinion of Counsel” means any opinion of Counsel delivered pursuant to this
Agreement.  Each such opinion shall be addressed to the Borrower, the Issuer and
the Purchaser.

 

“Outstanding” means, for any date of determination, all Bonds that have been
executed and delivered to the Purchaser hereunder, except:

 

(a)Bonds cancelled or delivered for cancellation at or prior to such date;

 

(b)Bonds in lieu of which others have been authenticated under Sections 2.06 and
2.07;

 

(c)Bonds, the principal of which has been previously paid or redeemed; and





6

--------------------------------------------------------------------------------

 



(d)For purposes of any consent, request, demand, authorization, direction,
notice, waiver or other action to be taken by the Owners of a specified
percentage of Outstanding Bonds hereunder, all Bonds held by or for the account
of the Issuer, the Borrower or any affiliate of the Borrower or the Issuer;
provided, however, that if all of the Bonds are at any time held by or for the
account of the Borrower or the Issuer or any affiliate of the Borrower or the
Issuer, then such Bonds shall be deemed to be Outstanding at such time for the
purposes of this subparagraph (d).

 

“Owner” means the registered owner of a Bond.

 

“Permitted Liens” has the meaning assigned to such term in the Continuing
Covenant Agreement.

 

“Person” has the meaning assigned to such term in the Continuing Covenant
Agreement.

 

“Plans and Specifications” means the plans and specifications used in the
Acquisition of the Project, as the same may be revised from time to time by the
Borrower in accordance with Section 4.06.

 

“Principal Amount” means the Outstanding principal amount of the Bonds.

 

“Project” has the meaning assigned in Exhibit D hereto.

 

“Property” has the meaning assigned to such term in the Continuing Covenant
Agreement.

 

“Purchase Price” has the meaning assigned to such term in the Continuing
Covenant Agreement.

 

“Purchaser” has the meaning assigned to such term in the Continuing Covenant
Agreement.

 

“Rebate Amount” has the meaning assigned to such term in Section 10.07 hereof.

 

“Redemption Price” means with respect to payment of all or a portion of the
outstanding principal of the Bonds in advance of its scheduled payment date, an
amount equal to the principal amount to be prepaid plus accrued interest to, but
not including, the date of prepayment, plus a prepayment fee in the amount
indicated in the table below:

 

 

 

Applicable Period*

Prepayment Fee**

0-12 months

3.00%

13-24 months

2.00%

25-36 months

1.00%

37 months and thereafter

None

 

“Revenues” means all legally available revenues of the Borrower excluding the
rights to receive any gifts, donations, pledges, grants, legacies, bequests,
demises or contributions heretofore or hereafter made and designated or
specified by the donor or maker thereof as being

 





7

--------------------------------------------------------------------------------

 



 

for a specific purpose other than the Project and thus not legally available for
payment of debt service on the Bonds.

 

“State” means the State of Minnesota.

 

“Tax Certificate” has the meaning assigned to such term in the Continuing
Covenant Agreement.

 

“Unremarketed Bonds” has the meaning assigned to such term in the Continuing
Covenant Agreement.

 

“Written” or “in writing” has the meaning assigned to such term in the
Continuing Covenant Agreement.

 

Section 1.02.  Incorporation of Certain Definitions by Reference.  Each
capitalized term used herein and not otherwise defined herein has the meaning
provided therefor in the Continuing Covenant Agreement, unless the context
otherwise requires.

 

Section 1.03.  Computation of Time Periods.  In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise specified herein, the word “from” means “from and including”
and the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

Section 1.04.  Relation to Other Documents; Incorporation by Reference.

 

(a)Nothing in this Agreement shall be deemed to amend or relieve the Issuer or
the Borrower of any of its obligations under any Bond Document to which it is a
party.  Conversely, to the extent that the provisions of any Bond Document allow
the parties hereto to take or not take certain actions, the parties hereto
nevertheless shall be fully bound by the provisions of this Agreement.

 

(b)Except as provided in subsection (c) below, all references to this Agreement
or any other documents, including, without limitation, the other Bond Documents,
shall be deemed to include all amendments, restatements, modifications and
supplements thereto to the extent such amendment, restatement, modification or
supplement is made in accordance with the provisions of such document and this
Agreement.

 

(c)All provisions of this Agreement making reference to specific Sections of any
Bond Document shall be deemed to incorporate such Sections into this Agreement
by reference as though specifically set forth herein (with such changes and
modifications as may be herein provided) and shall continue in full force and
effect with respect to this Agreement notwithstanding payment of the Bonds and
all amounts due under or secured by the Bond Documents, the termination or
defeasance thereof or any modification thereto or any waiver given in connection
therewith, so long as this Agreement is in effect and until all amounts due and
owing under this Agreement, the Bonds and the other Bond Documents are paid in
full.





8

--------------------------------------------------------------------------------

 



Section 1.05.  Construction.  Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, to the singular
include the plural and to the part include the whole.  The word “including”
shall be deemed to mean “including but not limited to,” and “or” has the
inclusive meaning represented by the phrase “and/or.”  The words “hereof,”
“herein,” “hereunder” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
Section headings contained in this Agreement and the table of contents preceding
this Agreement are for reference purposes only and shall not control or affect
the construction of this Agreement or the interpretation thereof in any
respect.  Article, section, subsection, exhibit, schedule and annex references
are to this Agreement unless otherwise specified.  Any exhibit, schedule or
annex attached hereto is incorporated by reference herein and is a constituent
part of this Agreement.  The recitals hereto are true and correct and are
incorporated into this Agreement.

 

Article II – The Bonds

 

Section 2.01.  Authorized Amount of Bonds; Form of Bonds.

 

(a)No Bonds may be issued under the provisions of this Agreement except in
accordance with this Article.  The total maximum principal amount of the Bonds
that may be issued and Outstanding hereunder is expressly limited to
$3,415,000.  The Bonds shall be designated “$3,415,000 Tax Exempt Industrial
Revenue Bonds, Series 2016 (IKONICS Project).”

 

(b)The Bonds shall be in substantially the form of Exhibit B, with such
appropriate variations, omissions, substitutions and insertions as are permitted
or required hereby or are required by law and may have such letters, numbers or
other marks of identification and such legends and endorsements placed thereon
as may be required to comply with any Applicable Laws.

 

(c)The Bonds shall be in either typewritten or printed form, as the Borrower
shall direct, on behalf of the Issuer; provided that any expenses, including but
not limited to expenses of preparation and printing, incurred in connection
therewith shall be paid by the Borrower.

 

Section 2.02.  Issuance of Bonds.

 

(a)The Bonds shall bear interest from the Issue Date, until paid, at the rate
set forth in Exhibit A, and shall mature, unless sooner paid, on the Maturity
Date on which date all unpaid principal, redemption premium, if any, and
interest on the Bonds shall be due and payable.

 

(b)The Bonds shall be issued as fully registered bonds without coupons in
Authorized Denominations.  The Bonds shall be numbered from R-1 upwards bearing
numbers not then contemporaneously outstanding (in order of issuance) according
to the records of the Issuer.  Upon the initial issuance of the Bonds, the
Issuer shall execute and deliver the Bonds to the Purchaser, as the registered
Owner.





9

--------------------------------------------------------------------------------

 



(c)The Bonds shall be dated the Issue Date.  All Bonds shall bear interest (i)
from the Issue Date, if executed and delivered prior to the first Interest
Payment Date, or (ii) otherwise from the Interest Payment Date that is, or that
immediately precedes, the date on which such Bond has been executed and
delivered (unless payment of interest is in default, in which case such Bond
shall bear interest from the date to which interest has been paid).

 

(d)The principal and Purchase Price of, redemption premium, if any, and the
interest on the Bonds shall be payable in lawful currency of the United
States.  The principal and Purchase Price of and redemption premium, if any, on
the Bonds shall be paid to the Purchaser (without any presentment thereof,
except upon the payment of the final installment of principal, and without any
notation of such payment being made thereon), by the Purchaser debiting an
account of the Borrower as may be provided in the Continuing Covenant Agreement
or in such other manner and at such address in the United States as may be
designated by the Purchaser in writing to the Borrower.

 

(e)All payments made shall be accompanied by sufficient information to identify
the source and proper application of such payment and, if any Bonds are sold or
transferred, the Purchaser shall notify the Borrower and the Issuer in writing
of the name and address of the transferee, the effective date of the transfer,
the principal amount of the Bonds transferred and the payment information
notated on the Bonds as hereinafter described, and it will, prior to delivery of
such Bonds, make a notation on such Bonds of the date to which interest has been
paid thereon and of the amount of any prepayments made on account of the
principal thereof.

 

(f)No Bond shall be valid or obligatory for any purpose unless or until the Bond
has been executed by the manual signature of at least one officer of the
Issuer.  The manual signature of an officer of the Issuer on each Bond shall be
conclusive evidence that it has been authenticated and delivered under this
Agreement.

 

Section 2.03.  Interest Rate.  The Bonds shall bear interest as provided in
Exhibit A from the Issue Date to the date of payment in full of the
Bonds.  Interest on the Bonds shall be calculated on the Principal Amount as
described in Exhibit A.

 

Section 2.04.  [Reserved].

 

Section 2.05.  Execution; Limited Obligation.

 

(a)The Bonds shall be executed on behalf of the Issuer by the manual or
facsimile signature of the President of the Issuer and attested by the manual or
facsimile signature of the Secretary of the Issuer and the seal may be omitted,
provided that at least one of such signatures shall be manual.  In case any
officer whose manual or facsimile signature shall appear on the Bonds shall
cease to be such officer before the delivery of such Bonds, such manual or
facsimile signature shall nevertheless be valid and sufficient for all purposes.

 

(b)The Bonds shall be limited obligations of the Issuer.  The principal and
Purchase Price of, redemption premium, if any, and interest on the Bonds shall
not be





10

--------------------------------------------------------------------------------

 



deemed to constitute or create an indebtedness, liability or obligation of the
Issuer, the City, the State or any political subdivision or agency thereof
within the meaning of any State constitutional provision or statutory limitation
or a pledge of the faith and credit or the taxing power of the State or any such
political subdivision or agency, including the Issuer and the City.  The
principal and Purchase Price of, redemption premium, if any, and interest on the
Bonds are payable solely from and secured by Revenues, all as described in and
subject to limitations set forth in this Agreement, for the equal and ratable
benefit of the Owners, from time to time, of the Bonds.

 

(c)THE ISSUANCE OF THE BONDS DOES NOT AND WILL NOT CONSTITUTE A DEBT OR A PLEDGE
OF THE FAITH AND CREDIT OF THE ISSUER OR THE CITY, AND NEITHER THE FAITH AND
CREDIT NOR THE TAXING POWER OF THE STATE OR ANY POLITICAL SUBDIVISION THEREOF
WILL BE PLEDGED TO THE PAYMENT OF THE BONDS.  NEITHER THE ISSUER, THE CITY, THE
STATE NOR ANY POLITICAL SUBDIVISION OF THE STATE SHALL IN ANY EVENT BE LIABLE
FOR THE PAYMENT OF THE PRINCIPAL OR PURCHASE PRICE OF, REDEMPTION PREMIUM, IF
ANY, OR INTEREST ON ANY OF THE BONDS OR FOR THE PERFORMANCE OF ANY PLEDGE,
OBLIGATION OR AGREEMENT UNDERTAKEN BY THE BORROWER.  NO OWNER OF ANY BOND HAS
THE RIGHT TO COMPEL ANY EXERCISE OF TAXING POWER OF THE ISSUER, THE CITY, THE
STATE OR ANY POLITICAL SUBDIVISION THEREOF TO PAY THE BONDS OR THE INTEREST
THEREON, AND THE BONDS DO NOT CONSTITUTE AN INDEBTEDNESS OF THE ISSUER, THE
CITY, THE STATE OR ANY POLITICAL SUBDIVISION OF THE STATE, OR A LOAN OF CREDIT
OF ANY OF THE FOREGOING WITHIN THE MEANING OF ANY CONSTITUTIONAL OR STATUTORY
PROVISION.  THE ISSUER HAS NO TAXING POWER.

 

(d)The Purchaser and the Borrower acknowledge and agree that under the Act the
Issuer may not (i) operate the Project as a business or in any manner; (ii)
expend any funds on the Project, other than the Revenues and the Bond Proceeds,
except: (1) as is otherwise permitted by law; or (2) to enforce any right or
remedy under this Agreement for the benefit of the Owners or for the protection
of any security given in connection with the Agreement.

 

Section 2.06.  Mutilated, Lost, Stolen or Destroyed Bonds.  If any Bond is
mutilated, lost, stolen or destroyed, the Issuer, at the expense of the Owner of
such Bond, may execute a new Bond of the same maturity, interest rate, principal
amount and tenor in lieu of and in substitution for the Bond mutilated, lost,
stolen or destroyed;  provided, that there shall be first furnished to the
Issuer evidence satisfactory to it of the ownership of such Bond and of such
loss, theft or destruction (or, in the case of a mutilated Bond, such mutilated
Bond shall first be surrendered to the Issuer), together with indemnity
satisfactory to the Issuer and compliance with such other reasonable regulations
as the Issuer may prescribe.  If any such Bond has matured or a redemption date
pertaining thereto has passed, instead of issuing a new Bond the Issuer may pay
the same without surrender thereof, upon receipt of such evidence,
indemnification and payment of fees and expenses as described herein.  The
Issuer may charge the Owner of such Bond with its reasonable fees and expenses
incurred in connection with this Section.





11

--------------------------------------------------------------------------------

 



Section 2.07.  Exchangeability and Transfer of Bonds; Persons Treated as Owners.

 

(a)The Issuer shall keep a registration book showing the name and address of the
Owner of the Bond.

 

(b)Any Owner of a Bond, in person or by such Owner’s duly authorized attorney,
may transfer title to such Owner’s Bond upon surrender thereof at the principal
office of the Issuer, by providing the Issuer with a written instrument of
transfer (in substantially the form of assignment attached to the Bond) executed
by the Owner or such Owner’s duly authorized attorney, and thereupon, the Issuer
shall execute and deliver in the name of the transferee or transferees a new
Bond or Bonds of the same aggregate principal amount and tenor as the Bond
surrendered (or for which transfer of registration has been effected) and of any
Authorized Denomination(s).

 

(c)Bonds may be exchanged upon surrender thereof at the principal office of the
Issuer with a written instrument of transfer satisfactory to the Issuer executed
by the Owner or such Owner’s attorney duly authorized in writing, for an equal
aggregate principal amount and of the same tenor as the Bonds being exchanged
and of any Authorized Denomination(s).  The Issuer shall execute and deliver
Bonds that the Owner making the exchange is entitled to receive, bearing numbers
not contemporaneously then outstanding.

 

(d)Such registrations of transfer or exchanges of Bonds shall be without charge
to the Owners of such Bonds, but any taxes or other governmental charges
required to be paid with respect to the same shall be paid by the Owner of the
Bond requesting such registration of transfer or exchange as a condition
precedent to the exercise of such privilege.  Any service charge made by the
Issuer for any such registration of transfer or exchange and all reasonable
expenses of the Issuer and the Purchaser shall be paid by the Borrower.   In
case of any transfer, the Purchaser shall give the Borrower written notice of
the name and address of the transferee.

 

(e)The person in whose name any Bond shall be registered shall be deemed and
regarded as the absolute owner thereof for all purposes, and payment of or on
account of either principal or interest shall be made only to or upon the order
of the registered owner thereof or such Owner’s duly authorized attorney, but
such registration may be changed as hereinabove provided.  All such payments
shall be valid and effectual to satisfy and discharge the liability upon such
Bond to the extent of the sum or sums so paid.

 

(f)All Bonds issued upon any registration of transfer or exchange of Bonds shall
be legal, valid and binding limited obligations of the Issuer, evidencing the
same debt, and entitled to the same security and benefits under this Agreement,
as the Bonds surrendered upon such registration of transfer or exchange.

 

(g)Notwithstanding the foregoing, the Bonds may only be transferred in
Authorized Denominations to (i) an affiliate of an Owner, (ii) a trust or
custodial arrangement established by an Owner or one of its affiliates, the
owners of the beneficial





12

--------------------------------------------------------------------------------

 



interests in which are limited to qualified institutional buyers, as defined in
Rule 144A promulgated under the Securities Act of 1933, as amended (the “1933
Act”), or (iii) to a Person that is a qualified institutional buyer that is a
commercial bank having a combined capital and surplus, determined as of the date
of any transfer pursuant to this Section, of $5,000,000,000 or more that has
executed and delivered to the Issuer and the Borrower an Investor Letter in the
form of Exhibit C.

 

Section 2.08.  Cancellation.  All Bonds that have been surrendered to the Issuer
pursuant to Sections 2.06 or 2.07, for the purpose of purchase upon the
Mandatory Purchase Date or for payment upon maturity or redemption prior to
maturity, shall be cancelled and destroyed by the Issuer.

 

Section 2.09.  Mandatory Purchase of the Bonds.

 

(a)Mandatory Purchase on Mandatory Purchase Date.  The Bonds shall be subject to
mandatory tender for purchase on the Mandatory Purchase Date at the Purchase
Price thereof.  The Owners shall tender the Bonds to the Issuer or its duly
authorized agent by 10:00 a.m., Local Time, on the Mandatory Purchase Date.

 

(b)Bonds Deemed Tendered.  If an Owner fails to deliver such Bond to the Issuer
on or before the Mandatory Purchase Date, then such Bond that is not delivered
to the Issuer shall be deemed to have been properly tendered (such Bond being
hereinafter referred to as an “Untendered Bond”) and, to the extent that there
shall be on deposit with the Issuer on the date purchase thereof is required as
provided herein Eligible Funds sufficient to pay the Purchase Price thereof,
such Untendered Bond shall cease to constitute or represent a right to payment
of principal or interest thereon and shall constitute and represent only the
right to the payment of the Purchase Price payable on such date.

 

(c)Source of Funds for Purchase of Bonds.  On the Mandatory Purchase Date the
Issuer shall purchase (but solely from funds set forth below) the Bonds tendered
(or deemed tendered) for purchase in accordance with this Section at the
applicable Purchase Price.  Funds for the payment of the Purchase Price for such
Bonds shall be paid by the Issuer solely from moneys furnished by the Borrower
and available for such purpose, and the Issuer has no liability for payment of
the Purchase Price.

 

(d)Failure to Purchase on the Mandatory Purchase Date.  Notwithstanding anything
in this Agreement to the contrary, in the event the Bonds are not purchased or
remarketed on the Mandatory Purchase Date, such Bonds shall constitute
Unremarketed Bonds and such Unremarketed Bonds shall bear interest at the rates
and shall be payable and redeemed on the dates and in the amounts set forth in
the Continuing Covenant Agreement.

 

Section 2.10.  Redemption of Bonds.

 

(a)Optional Redemption.  Subject to any limitations set forth in the Continuing
Covenant Agreement, the Bonds are subject to prepayment in Authorized
Denominations on any Interest Payment Date at the direction of the Borrower in





13

--------------------------------------------------------------------------------

 



accordance with Section 3.05, on behalf of the Issuer, in whole or in part, at
the Redemption Price.  Notwithstanding anything herein to the contrary, the
Bonds may be redeemed in amounts less than Authorized Denominations as required
by Section 3.01(b) of the Continuing Covenant Agreement.

 

(b)Extraordinary Optional Redemption.  The Bonds are subject to redemption in
whole, at the direction of the Borrower, on behalf of the Issuer, at the
Redemption Price, on any date for which the requisite notice of redemption can
be given, within 180 days of the occurrence of any of the following events:

 

(i)the Project has been damaged or destroyed to such an extent that in the
judgment of the Borrower (A) it cannot reasonably be restored within a period of
three consecutive months to the condition thereof immediately preceding such
damage or destruction, (B) the Borrower is thereby prevented from carrying on
its normal operations at the Project for a period of three consecutive months,
or (C) it would not be economically feasible for the Borrower to replace,
repair, rebuild or restore the same;

 

(ii)title in and to, or the temporary use of, all or substantially all of the
Project has been taken under the exercise of the power of Eminent Domain by any
Governmental Authority or any Person acting under governmental authority
(including such a taking as, in the judgment of the Borrower, results in the
Borrower being prevented thereby from carrying on its normal operations at the
Project for a period of three consecutive months);

 

(iii)as a result of any changes in the Constitution of the State, or the
Constitution of the United States of America or by legislative or administrative
action (whether state or federal) or by final decree, judgment, decision or
order of any court or administrative body (whether state or federal), this
Agreement has become void or unenforceable or impossible to perform in
accordance with the intent and purpose of the parties as expressed therein;

 

(iv)unreasonable burdens or excessive liabilities have been imposed on the
Borrower with respect to the operations of the Project, including, without
limitation federal, state or other ad valorem, property, income or other taxes
not being imposed on the date of this Agreement that, in the judgment of the
Borrower, render the continued operation of the Project uneconomical;

 

(v)changes which the Borrower cannot reasonably control or overcome in the
economic availability of materials, supplies, labor, equipment and other
properties and things necessary for the efficient operation of the Project for
the purposes contemplated by this Agreement have occurred or technological
changes that the Borrower cannot reasonably overcome have occurred that, in the
judgment of the Borrower, render the continued operation of the Project
uneconomical;





14

--------------------------------------------------------------------------------

 



(vi)legal curtailment of the Borrower’s use and occupancy of all or
substantially all of the Project for any reason other than that set forth in
(ii) above, which curtailment shall, in the judgment of the Borrower, prevent
the Borrower from carrying on its normal operations at the Project for a period
of three consecutive months; or

 

(vii)this Agreement is terminated prior to its expiration for any reason other
than the occurrence of an Event of Default under this Agreement.

 

(c)Notwithstanding the foregoing provisions of paragraph (b), any redemption
under paragraph (b) shall be subject to the provisions of the Continuing
Covenant Agreement and the written direction or consent of the Purchaser.

 

(d)Mandatory Sinking Fund Redemptions.  The Bonds are not subject to mandatory
sinking fund redemption.

 

(e)Redemption of Unremarketed Bonds.  Unremarketed Bonds are subject to special
mandatory redemption by the Borrower, at a redemption price equal to 100% of the
principal amount of the Bonds to be redeemed plus accrued interest thereon to
but not including the date of such redemption, on the dates, in the amounts and
in the manner set forth in the Continuing Covenant Agreement.

 

(f)Selection of Bonds to be Redeemed.  If less than all the Outstanding Bonds
shall be called for redemption, the Issuer shall select or arrange for the
selection, in such manner as it shall deem fair and equitable and pursuant to
its rules and procedures of the Bonds, in Authorized Denominations, provided
that any Bond or portion thereof remaining Outstanding shall be in an Authorized
Denomination.  If there shall be called for redemption less than the principal
amount of a Bond, (i) the Issuer shall execute and deliver, upon surrender of
such Bond, without charge to the Owner thereof in exchange for the unredeemed
principal amount of such Bond at the option of such Owner, Bonds in any of the
Authorized Denominations, or (ii) to the extent provided in the form of the
Bond, the Owner may reflect the amount of the Bonds being redeemed in the Table
of Partial Redemptions without further action.

 

Section 2.11.  Notice of Redemption.  The Borrower may exercise its option to
prepay the Loan and thereby cause a redemption of Bonds pursuant to Section
2.10(a) or (b) by giving written notice to the Issuer and the Purchaser, not
less than 45 days prior to the date selected for redemption; provided, however,
that, if such redemption is pursuant to Section 2.10(a) or (b), the Borrower
shall also deliver a certificate of a Borrower Representative certifying that
the conditions precedent to such redemption have been met, and that any
conditions to such redemption set forth in the Continuing Covenant Agreement
have been met.  Notwithstanding the foregoing, the Borrower is not required to
provide any notice of redemptions pursuant to Section 2.10(a) which are effected
as required by Section 3.01(b) of the Continuing Covenant Agreement.  A notice
of optional redemption shall describe whether and the conditions under which the
call for redemption shall be revoked.  All Bonds properly called for redemption
will cease to bear interest on the date fixed for redemption, provided Eligible
Funds for their redemption have been duly deposited with the Issuer and,
thereafter, the Owners of such Bonds





15

--------------------------------------------------------------------------------

 



called for redemption have no rights in respect thereof except to receive
payment of the Redemption Price from the Borrower on behalf of the Issuer and a
new Bond for any portion not redeemed.  On a date no later than the date fixed
for redemption in such notice, the Borrower shall pay, on behalf of the Issuer,
to the Owner moneys in an amount sufficient, together with other moneys, if any,
held by the Owner and available for the redemption of the Bonds, to redeem the
Bonds at the Redemption Price.

 

Article III – The Loan and Accounts

 

Section 3.01.  Loan of Bond Proceeds.  To provide funds for the Acquisition of
the Project, the Issuer agrees that it will sell, issue and deliver the Bonds in
the aggregate principal amount not to exceed $3,415,000 to the Purchaser.  The
Issuer agrees, upon the terms and conditions contained in this Agreement, to
lend to the Borrower the proceeds received by the Issuer from the sale of the
Bonds.  The Loan shall be made by depositing the proceeds from the initial sale
of the Bonds into an account of the Borrower.

 

Section 3.02.  Repayment of Loan.  The Borrower agrees to repay the Loan by
making the following payments:

 

(a)The Borrower shall pay or cause to be paid, on behalf of the Issuer, to the
Owner on or before any Interest Payment Date for the Bonds or any other date
that any payment of interest, Redemption Price, if applicable, or principal is
required to be made in respect of the Bonds pursuant to this Agreement or
pursuant to Section 3.01(b) of the Continuing Covenant Agreement, until the
principal of, Redemption Price, if applicable, and interest on the Bonds has
been fully paid or provision for the payment thereof has been made in accordance
with this Agreement, a sum which will enable the Issuer to pay the amount
payable on such date as principal of (whether at maturity or upon redemption or
acceleration or otherwise), redemption premium, if any, and interest on the
Bonds as provided in herein.

 

(b)It is understood and agreed that all payments payable by the Borrower under
this Section 3.02 are assigned by the Issuer to the Owners of the Bonds
pro-rata, based on the percentage ownership of the Principal Amount by each such
Owner.  The Borrower assents to such assignment.  The Issuer directs the
Borrower, and the Borrower agrees, to pay directly to the Owners, in immediately
available funds, all payments payable by the Borrower pursuant to Section
3.02(a).  The Issuer covenants that it will not pledge the payments payable by
the Borrower under this Section 3.02 other than to secure the Bonds.

 

(c)The Borrower also shall pay or cause to be paid the reasonable fees and
expenses of the Issuer, such fees and expenses to be paid when due and payable
by the Borrower directly to the Issuer for its own account.  The Borrower also
shall pay to the Purchaser any amounts owed to the Purchaser under the
Continuing Covenant Agreement.

 

(d)The Borrower also shall pay or cause to be paid when due and payable the
reasonable fees and expenses of the Issuer related to the Project and the
issuance of the





16

--------------------------------------------------------------------------------

 



Bonds, including without limitation, attorneys’ fees and expenses and the
Issuer’s administrative fee equal to 1% of the Principal Amount.

 

(e)The Borrower also shall pay or cause to be paid, when due to the Owners the
Purchase Price on the Mandatory Purchase Date, all as more particularly
described in Section 2.09 of this Agreement.

 

(f)In the event the Borrower shall fail to make any of the payments required in
this Section 3.02, the item or installment so in default shall continue as an
obligation of the Borrower shall bear interest at the Default Rate until the
amount in default has been fully paid.

 

Section 3.03.  Security.  The Borrower irrevocably pledges all Revenues to
repayment of the principal and Purchase Price of, Redemption Price, if
applicable, and interest on the Bonds and grants a legally valid and binding and
perfected first priority Lien on such Revenues to the Owners, subject to no
Liens other than Permitted Liens. 

 

Section 3.04.  Unconditional Obligations.  The obligation of the Borrower to
make the payments required by Section 3.02 shall be absolute and
unconditional.  Except as expressly provided for herein, the Borrower shall pay
all such amounts without abatement, diminution or deduction (whether for taxes
or otherwise) regardless of any cause or circumstance whatsoever including,
without limitation, any defense, set-off, recoupment or counterclaim that the
Borrower may have or assert against the Issuer, the Purchaser or any other
Person.

 

Section 3.05.  Prepayments of Loan.   The Borrower may prepay all or any part of
the amounts required to be paid by it under Section 3.02 (and thereby cause a
redemption of Bonds) at the times and in the amounts provided in Section 2.10
for redemption of the Bonds, and in any such case, the Borrower shall cause to
be furnished to the Owners, on behalf of the Issuer, such amounts on or prior to
applicable redemption dates.

 

Article IV – Acquisition of the Project

 

Section 4.01.  Agreement to Undertake and Complete the Project.

 

(a)The Borrower covenants and agrees to undertake and complete the Acquisition
of the Project.  Upon written request of the Issuer, the Borrower agrees to make
available to the Issuer (for review and copying) all the then-current Plans and
Specifications for the Project.  The Borrower shall obtain or cause to be
obtained all necessary permits and approvals for the Acquisition, operation and
maintenance of the Project.

 

(b)The Borrower agrees to cause the Project to be completed as soon as may be
practicable and to cause all Bond Proceeds to be expended no later than three
years from the Issue Date.  For Costs of the Project incurred prior to December
16, 2015, the Borrower agrees to advance all funds necessary to reimburse the
Issuer for such purpose.  Such advances may be reimbursed to the extent
permitted by the Code.





17

--------------------------------------------------------------------------------

 



Section 4.02.  [Reserved].

 

Section 4.03.  Establishment of Completion Date and Certificate as to
Completion.  Within 30 days following the completion of Acquisition of the
Project, the Borrower Representative shall sign and deliver to the Purchaser a
certificate stating that, except for amounts retained by the Purchaser for Costs
of the Project not then due and payable, or the liability for which the Borrower
is, in good faith, contesting or disputing, (a) the Project has been completed
to the satisfaction of the Borrower, and all labor, services, materials and
supplies used in such Acquisition have been paid for, and (b) the Project is
suitable and sufficient for the efficient operation as a “project” (as defined
in the Act).  Notwithstanding the foregoing, such certificate may state that it
is given without prejudice to any rights against third parties which exist at
the date of such certificate or which may subsequently come into being.

 

Section 4.04.  Borrower Required to Pay Costs in Event Bond Proceeds
Insufficient.  If the Bond Proceeds should not be sufficient to make payments of
the Costs of the Project in full, the Borrower agrees to pay directly such costs
of completing the Project as may be in excess of the Bond Proceeds.  THE ISSUER
DOES NOT MAKE ANY WARRANTY OR REPRESENTATION (EITHER EXPRESS OR IMPLIED) THAT
THE BOND PROCEEDS WILL BE SUFFICIENT TO PAY ALL OF THE COSTS OF THE PROJECT OR
THAT THE PROJECT WILL BE SUITABLE FOR THE PURPOSES OF THE BORROWER.  If, after
exhausting the Bond Proceeds for any reason, the Borrower pays, or deposits
moneys in the Borrower’s deposit account with the Purchaser for the payment of,
any portion of the Costs of the Project pursuant to the provisions of this
Section, the Borrower shall not be entitled to any reimbursement therefor from
the Issuer, nor shall it be entitled to any diminution of the amounts payable
under Section 3.02.

 

Section 4.05.  Borrower and Issuer Representatives and Successors.

 

(a)At or prior to the initial sale of the Bonds, the Borrower and the Issuer
shall appoint a Borrower Representative and an Issuer Representative,
respectively, for the purpose of taking all actions and delivering all
certificates required to be taken and delivered by the Borrower Representative
and the Issuer Representative under the provisions of this Agreement.  The
Borrower and the Issuer, respectively, may appoint alternate Borrower
Representatives and alternate Issuer Representatives to take any such action or
make any such certificate if the same is not taken or made by the Borrower
Representative or the Issuer Representative.  In the event any of such persons,
or any successor appointed pursuant to the provisions of this Section, should
resign or become unavailable or unable to take any action or deliver any
certificate provided for in this Agreement, another Borrower Representative or
alternate Borrower Representative, or another Issuer Representative or alternate
Issuer Representative, shall thereupon be appointed by the Borrower or the
Issuer, respectively.  If the Borrower or the Issuer fails to make such
designation within 10 days following the date when the then incumbent Borrower
Representative or Issuer Representative resigns or becomes unavailable or unable
to take any such actions, the Authorized Officers of the Borrower, or an
Authorized Officer of the Issuer, shall serve as the Borrower Representative or
the Issuer Representative, respectively.





18

--------------------------------------------------------------------------------

 



(b)Whenever the provisions of this Agreement require the Borrower’s approval,
require the Borrower to take some action at the request of the Issuer or require
the Issuer to take some action at the request or direction of the Borrower, the
Borrower Representative shall make such approval, request or direction in
writing unless otherwise specified in this Agreement.  Any action so taken with
the written approval of or at the written direction of the Borrower
Representative shall be binding upon the Borrower and the Issuer and the
Purchaser shall be authorized to rely on any such approval or action.

 

(c)Whenever the provisions of this Agreement require the Issuer’s approval or
require the Issuer to take some action at the request of the Borrower, such
approval shall be made or such action shall be taken by the Issuer
Representative and the Borrower, and the Purchaser shall be authorized to rely
on any such approval or action.

 

Section 4.06.  Plans and Specifications.  The Borrower shall maintain a set of
Plans and Specifications at the Project which shall be available to the Issuer
and the Purchaser for inspection and examination during the Borrower’s regular
business hours.  The Issuer and the Borrower agree that the Borrower may
supplement, amend and add to the Plans and Specifications, and the Borrower may
omit or make substitutions for components of the Project, without the approval
of the Issuer, but subject to applicable building, zoning and subdivision codes
and the requirements of the Continuing Covenant Agreement, including any
required consent of the Purchaser, and, provided that no such change shall be
made which, after giving effect to such change, would cause any of the
representations and warranties set forth in Article VI to be false or misleading
in any material respect, or would result in a violation of the covenant set
forth in Section 10.04.  If any such change would render materially incorrect or
inaccurate the description of the initial components of the Project as
previously described in writing by the Borrower to the Purchaser, the Borrower
shall deliver to the Issuer and the Purchaser an Approving Opinion and
thereafter, the Borrower, the Purchaser and the Issuer shall amend Exhibit D to
this Agreement to reflect such change.  No approvals of the Issuer shall be
required for the Acquisition of the Project or for the solicitation,
negotiation, award or execution of contracts relating thereto.

 

Section 4.07.  Waiver of Payment and Performance Bonds.  Pursuant to
Section 469.155, Subd. 16 of the Act, the Issuer waives the furnishing of
contractor’s payment and performance bonds of the kind described in Minnesota
Statutes, Section 574.26, as amended.

 

Article V – Conditions Precedent to Purchase of Bonds

 

Section 5.01.  Documentary Requirements.  The obligation of the Purchaser to
purchase the Bonds is subject to the conditions precedent that the Purchaser has
received, on or before the Closing Date, the items listed below in this Section,
each dated and in form and substance as is satisfactory to the
Purchaser.  However, should the Purchaser purchase the Bonds prior to its
receipt of and approval of any of the following items, such purchase shall not
be deemed to be a waiver of any documentary requirement.

 

(a)Each of the items listed in Section 4.01 of the Continuing Covenant
Agreement.





19

--------------------------------------------------------------------------------

 



(b)A certificate of the Governing Body certifying the names and signatures of
the Persons authorized to sign, on behalf of the Issuer, this Agreement and the
other Bond Documents to which it is a party and the other documents to be
delivered by it hereunder or thereunder.

 

(c)An Opinion of Counsel to the Issuer to the effect that this Agreement and the
other Bond Documents to which the Issuer is a party have been duly authorized,
executed and delivered by the Issuer and are legal, valid and binding agreements
of the Issuer enforceable against the Issuer in accordance with their terms.

 

(d)An Opinion of Counsel given by Bond Counsel to the effect that the Bonds have
been duly authorized and validly issued, that this Agreement creates a valid
Lien on the Revenues and that interest on the Bonds will not be included in
gross income of the Owners thereof for federal income tax purposes.

 

(e)A certificate of the Issuer, dated the Closing Date, stating that to the
Issuer’s actual knowledge: (i) the representations and warranties of the Issuer
contained in this Agreement and in the other Bond Documents to which it is a
party are correct on and as of the Closing Date as though made on and as of such
date; (ii) no petition by or against the Issuer has at any time been filed under
Title 9 of the United States Code or under any similar law; (iii) no Default or
Event of Default by the Issuer has occurred and is continuing, or would result
from the Issuer’s execution and performance of this Agreement or the other Bond
Documents to which it is a party; (iv) all conditions precedent to the issuance
of the Bonds applicable to the Issuer have been satisfied, and the Issuer has
duly executed and delivered the Bonds to the Purchaser.

 

(f)Such other documents, instruments, approvals and, if reasonably requested by
the Purchaser or Bond Counsel, certified duplicates of executed originals
thereof, and opinions as the Purchaser or Bond Counsel may reasonably request.

 

Section 5.02.  Incorporation by Reference.  The conditions precedent contained
in Article IV of the Continuing Covenant Agreement are incorporated by reference
and have the same force and effect as if set forth herein.

 

Article VI – Representations and Warranties of Borrower

 

The Borrower represents and warrants as of the Closing Date as follows, which
representations and warranties shall survive the execution of this Agreement:

 

Section 6.01.  Organization; Power; Qualification.  The Borrower (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Property and to carry on its businesses as now being conducted and as
currently contemplated to be conducted hereafter and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Property or the nature of its business requires such qualification and
authorization.

 

Section 6.02.  Authorization; Enforceability.  The Borrower has the right, power
and authority and has taken all necessary corporate and other action to
authorize the execution,





20

--------------------------------------------------------------------------------

 



delivery and performance of this Agreement and each of the other Bond Documents
to which it is a party in accordance with their respective terms.  This
Agreement and each of the other Bond Documents to which it is a party have been
duly executed and delivered by the Authorized Officers of the Borrower, and each
such document constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms, except as such enforceability
may be limited by (a) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally,
and (b) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

 

Section 6.03.  Noncontravention.  The execution, delivery and performance by the
Borrower of this Agreement and each of the other Bond Documents to which it is a
party, in accordance with their respective terms, and the transactions
contemplated hereby and thereby do not and will not (a) contravene or conflict
with the Borrower’s articles of incorporation, bylaws or other organizational
documents, (b) require any consent or approval of any creditor of the Borrower,
(c) violate any Applicable Law (including, without limitation, Regulations G, T,
U or X of the Board of Governors of the Federal Reserve System, or any successor
regulations), (d) conflict with, result in a breach of or constitute a default
under any Contract to which the Borrower is a party or by which it or any of its
Property may be bound or (e) result in or require the creation or imposition of
any Lien upon any Property now owned or hereafter acquired by the Borrower
except such Liens, if any, expressly created by this Agreement or the other Bond
Documents.

 

Section 6.04.  Governmental Approvals.  No further authorizations, consents or
approvals of Governmental Authorities are required in connection with the
execution and delivery by the Borrower of this Agreement or the other Bond
Documents to which the Borrower is a party or in connection with the carrying
out by the Borrower of its obligations under this Agreement or the other Bond
Documents to which the Borrower is a party.

 

Section 6.05.  Litigation.  There is no action, suit, proceeding, inquiry or
investigation at law or in equity or before or by any Governmental Authority
pending, or, to the knowledge of the Borrower, threatened against or affecting
the Borrower wherein an unfavorable decision, ruling or finding would adversely
affect (i) the transactions contemplated by, or the validity or enforceability
of, the Bond Documents or (ii) the tax-exempt status of interest on the Bonds.

 

Section 6.06.  Title to Property.  The Borrower has good, marketable title to or
a leasehold interest in its Property.  None of the Property of the Borrower is
subject to any Lien, except Permitted Liens.  The Borrower has complied with all
obligations under all leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect.  The Borrower
enjoys peaceful and undisturbed possession under all such leases.

 

Section 6.07.  Absence of Defaults and Events of Default.

 

(a)No Default or Event of Default has occurred and is continuing.

 

(b)No defaults by the Borrower or any of its Affiliates exist under any
Contracts or judgments, decrees or orders, except for defaults that, singly or
in the





21

--------------------------------------------------------------------------------

 



aggregate, have not had and will not have a Material Adverse Effect (as defined
in the Continuing Covenant Agreement) or an adverse effect on the Borrower or
the Borrower’s ability to perform its obligations under this Agreement or any of
the other Bond Documents.

 

Section 6.08.  [Reserved].

 

Section 6.09.  Regarding the Project.

 

(a)The Project is suitable for or used in connection with the business of the
Borrower, and the estimated Cost of the Project to be financed through the Loan
is not less than $3,346,700.

 

(b)The financing of the Project as provided under this Agreement and commitments
therefor made by the Issuer have induced the Borrower to expand or locate its
operations in the jurisdiction of the Issuer.

 

(c)The Borrower anticipates that upon completion of the Acquisition of the
Project, the Borrower will operate the Project as a “project” within the meaning
of the Act until the Bonds have been paid in full.

 

(d)The Project is of the type authorized and permitted by the Act and the
Project is substantially the same in all material respects to that described in
the notice of public hearing published on February 4, 2016.

 

(e)The Borrower will cause all of the Bond Proceeds to be applied solely to the
payment of Costs of the Project, and not less than 95% of the Bond Proceeds
shall be used for the acquisition, construction, reconstruction or improvement
of land or property of a character subject to the allowance for depreciation.

 

(f)The Borrower presently in good faith estimates the Costs of the Project to
equal or exceed the original principal amount of the Bonds.

 

(g)The Project will be located wholly within the City.

 

Section 6.10.  Tax-Exempt Status of the Bonds.  The Borrower has taken no
action, and has not omitted to take any action, which action or omission would
in any way affect or impair the excludability of interest on the Bonds from
gross income of the Owners thereof for federal income tax purposes.

 

Article VII – Representations, Warranties and Covenants of the Issuer

 

Section 7.01.  Organization; Power; Qualification.  The Issuer is a public body,
corporate and politic and political subdivision duly organized and existing
under and pursuant to the laws of the State.

 

Section 7.02.  Authorization of the Bonds and Bond Documents.  In authorizing
the issuance of the Bonds, the Issuer has relied entirely (and without
independent investigation) on





22

--------------------------------------------------------------------------------

 



written representations and/or opinions provided by the Borrower, consultants to
the Borrower and Bond Counsel that the Project is a “project” as defined in
Section 469.153 of the Act, and the Issuer assumes no responsibility for the
accuracy of such representations and opinions.

 

Section 7.03.  Governmental Approvals.  The matters relating to the Issuer set
forth herein have been authorized by a resolution of the Governing Body adopted
at a meeting called in accordance with Minnesota Statutes, Chapter 13D on
February 24, 2016, by the affirmative vote of not less than a majority of its
members present.

 

Section 7.04.  No Default.  To the Issuer’s actual knowledge (but without
independent investigation), the Issuer’s execution and delivery of Bond
Documents to which it is a party and the Bonds will not constitute on the part
of the Issuer a breach of, or a default under, any existing (i) provision of any
special legislative act, charter, constitution or other proceeding establishing
or relating to the establishment of the Issuer or its affairs or its resolutions
or any applicable law, regulation, rule or ordinance, or (ii) any agreement,
indenture, mortgage, lease or other instrument to which the Issuer is a party or
by which it is bound.

 

Section 7.05.  Obligations of Issuer.  With respect to the Bonds and based on
representations of the Borrower and the Purchaser, there are no other
obligations of the Issuer that have been, are being or will be (i) sold at
substantially the same time, (ii) sold pursuant to the same plan of financing,
and (iii) reasonably expected to be paid from substantially the same source of
funds.

 

Section 7.06.  Litigation.  There is no pending or (to the Issuer’s actual
knowledge, but without independent investigation) threatened suit, action or
proceeding against the Issuer before or by any court, arbitrator, administrative
agency or other governmental authority which contests or seeks to restrain the
Issuer’s execution or delivery of the Bonds or the Bond Documents to which the
Issuer is a party.

 

Section 7.07.  Security.  The Issuer has not assigned or pledged and will not
assign or pledge its interest in this Agreement for any purpose other than to
secure the Bonds.  The Bonds constitute the only bonds or other obligations of
the Issuer in any manner payable from the Revenues, and except for the Bonds, no
bonds or other obligations have been or will be issued on the basis of this
Agreement.

 

Section 7.08.  Blue Sky.  No representation is made herein as to compliance with
the securities or “blue sky” laws of any jurisdiction.

 

Section 7.09.  Tax Covenants of the Issuer.

 

(a)The Issuer covenants and agrees as follows: (i) the Issuer will not knowingly
take or permit any action to be taken that would adversely affect the exclusion
from gross income for federal income tax purposes of the interest on the Bonds
and, if it should take or permit any such action, the Issuer shall take all
lawful actions within its power and control to rescind such action promptly upon
having knowledge thereof; and (ii) the Issuer will take such action or actions,
including amending this Agreement, as may be reasonably necessary in the opinion
of Bond Counsel to comply fully with all Applicable Laws, policies, procedures
or other official statements promulgated or, to the





23

--------------------------------------------------------------------------------

 



extent necessary in the opinion of Bond Counsel, proposed, by the United States
Treasury or the Internal Revenue Service pertaining to obligations described in
Section 103 of the Code.

 

(b)The Issuer covenants and agrees that it has not taken or permitted to be
taken any action which will cause the interest on the Bonds to become includable
in gross income for federal income tax purposes; provided that none of the
covenants and agreements contained in this Section 7.13 will require the Issuer
to enter an appearance or intervene in any administrative, legislative or
judicial proceeding in connection with any changes in Applicable Laws or in
connection with any generally applicable decisions of any Governmental Authority
affecting the exclusion from gross income for federal income tax purposes of
interest on the Bonds; and provided further that the Issuer’s responsibilities,
if any, pursuant to this paragraph shall be limited to actions within its
control.

 

Section 7.10.  Reliance on Issuer’s Representations.  The Borrower, the
Purchaser and Bond Counsel may rely on the representations of the Issuer set
forth in this Article VII.

 

Article VIII – Maintenance and Taxes

 

Section 8.01.  Borrower’s Obligations to Maintain and Repair.  The Borrower
agrees that during the term of this Agreement it will keep and maintain all of
its material properties and equipment (including the Facilities) necessary to
the operation of its business in good condition, repair and working order,
ordinary wear and tear excepted, at its own cost, and will make or cause to be
made from time to time all repairs thereto (including external and structural
repairs) and renewals and replacements thereto necessary for the operation
thereof.

 

Section 8.02.  Taxes and Other Charges.  The Borrower will promptly pay and
discharge or cause to be promptly paid and discharged, as the same become due,
all taxes, assessments, governmental charges or levies and all utility and other
charges incurred in the operation, maintenance, use, occupancy and upkeep of the
Facilities imposed upon it or in respect of the Facilities before the same shall
become in default, as well as all lawful claims which, if unpaid, might become a
Lien or charge upon such property and assets or any part thereof, except such
that are contested in good faith by the Borrower for which the Borrower has
maintained adequate reserves satisfactory to the Purchaser.

 

Article IX – Insurance, Eminent Domain and Damage and Destruction

 

Section 9.01.  Insurance.  The Borrower will, during the term of this Agreement
and at all times while any Bonds are outstanding, continuously maintain casualty
and liability insurance on the Facilities in amounts and covering such risks as
are customarily insured against by businesses of like size and type, paying as
the same become due all premiums in respect thereof.  In addition the Borrower
shall comply, or cause compliance, with applicable worker’s compensation laws of
the State.

 

Section 9.02.  Provisions Respecting Eminent Domain; Damage; Destruction.  In
case of a taking or proposed taking of all or any part of the Facilities or any
right therein by Eminent Domain, the Borrower shall give prompt written notice
to the other parties hereto.  Each such





24

--------------------------------------------------------------------------------

 



notice shall describe generally the nature and extent of the taking or proposed
taking and any proceedings or negotiations related thereto.  If at any time
while any of the Bonds are Outstanding, the Facilities, or any portion thereof,
shall be damaged or destroyed by fire, flood, windstorm or other casualty, or
title to, or the temporary use of, the Facilities, or any portion thereof, have
been taken by the power of Eminent Domain, the Borrower (unless it has exercised
its option to prepay all of the Bonds) shall cause the Net Proceeds or an amount
equal thereto to be used for the repair, reconstruction, restoration or
improvement of the Facilities or the redemption of the Bonds, or any combination
thereof.  In case of any damage to or destruction of all or any part of the
Facilities exceeding $50,000, the Borrower shall give prompt written notice
thereof to the Issuer and the Purchaser.  Notwithstanding the above, the
Borrower shall comply with the terms of the Continuing Covenant Agreement
relating to the use of Net Proceeds.

 

Article X – Special Covenants

 

Section 10.01.  Access to the Facilities and Inspection.  The Issuer and the
Purchaser, and their respective agents and employees, have the right, at all
reasonable times during normal business hours of the Borrower upon the
furnishing of reasonable notice to the Borrower under the circumstances, to
enter upon and examine and inspect the Project and to examine and copy the books
and records of the Borrower insofar as such books and records relate to Costs of
the Project or the Bond Documents.

 

Section 10.02.  Further Assurances and Corrective Instruments.  Subject to the
provisions of this Agreement, the Issuer (upon the advice of Bond Counsel) and
the Borrower agree that they will, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
and amendments hereto and such further instruments as may reasonably be required
for carrying out the intention or facilitating the performance of this Agreement
or the transactions contemplated hereby.

 

Section 10.03.  Recording and Filing; Other Instruments.  The Borrower shall
cause this Agreement and all necessary financing statements (including
continuation statements) to be recorded and filed in such manner and in such
places as may be required by law to fully preserve and protect the security of
the Owners and the rights of the Purchaser and to perfect any security interest
created by this Agreement.  The Borrower covenants that it will cause
continuation statements to be filed as required by law in order fully to
preserve and to protect the rights of the Purchaser or the Issuer in the
assignment of certain rights of the Issuer under this Agreement.  The Borrower
and the Issuer shall execute and deliver all instruments and shall furnish all
information and evidence deemed necessary or advisable in order to enable the
Borrower to fulfill its obligations as provided in this Section.  The Borrower
shall file and re-file and record and re-record or shall cause to be filed and
re-filed and recorded and re-recorded all instruments required to be filed and
re-filed and recorded and re-recorded and shall continue or cause to be
continued the liens of such instruments for so long as any of the Bonds shall be
Outstanding and any other amounts remain due and payable under the Continuing
Covenant Agreement.

 

Section 10.04.  Tax Covenants of the Borrower.

 

(a)The Borrower covenants and agrees that it has not taken and will not take or
cause to be taken, and has not omitted and will not omit or cause to be omitted,
any





25

--------------------------------------------------------------------------------

 



action which will result in interest paid on the Bonds being included in gross
income of the Owners of the Bonds for the purposes of federal income taxation.

 

(b)The Borrower covenants and agrees that it will take or cause to be taken all
required actions necessary to preserve the exclusion from gross income for
federal income tax purposes of interest on the Bonds; and the Issuer covenants
and agrees that it will take or cause to be taken all required actions to
preserve the exclusion from gross income for federal income tax purposes of
interest on the Bonds; provided that the Issuer has no obligation or
responsibility to direct or cause the Borrower to take any action.

 

(c)The Borrower is the owner and operator of the Project.  The Borrower has no
relationships with other Persons which would result in a disallowance of losses
under Code Sections 267 or 707(b).  The Borrower is not a member of a controlled
group of corporations as defined in Code Section 1563(a), provided that such
section shall be interpreted for these purposes by substituting “more than 50%”
for “at least 80%” each place it appears therein).

 

(d)The Bond Proceeds when taken together with the aggregate amount of capital
expenditures with respect to the portion of the Property located in St. Louis
County, Minnesota, paid or incurred during the six-year period beginning three
years before the Issue Date and ending three years after such date (and financed
otherwise than out of Bond Proceeds), does not and will not exceed $20,000,000.

 

(e)Not more than 25% of the net Bond Proceeds are to be used to provide a
facility the primary purpose of which is one of the following: retail food and
beverage services, automobile sales or service, or the provision of recreation
or entertainment.

 

(f)No portion of the Bond Proceeds is to be used to provide the following: any
private or commercial golf course, country club, massage parlor, tennis club,
skating facility (including roller skating, skateboard and ice skating), racquet
sports facility (including any handball or racquetball court), hot tub facility,
suntan facility or racetrack.

 

(g)No Person other than the Borrower and its employees will use the Project.

 

(h)There are no other issues of obligations, the interest on which is exempt
from federal income taxation, which benefit the Borrower or with respect to
which the Borrower is obligated.

 

(i)Ninety-five percent or more of the net Bond Proceeds will be used to provide
a facility which is directly used in the manufacturing or production of tangible
personal property (including the processing resulting in a change in the
condition of such property).  Any office space constructed with Bond Proceeds is
or will be located on the Project premises, and not more than a de minimis
amount of the functions to be performed at such office is not directly related
to the day-to-day operations of the Project.

 

Section 10.05.  Indemnity Against Claims.  The Borrower will pay and discharge
and will indemnify and hold harmless the Issuer and the Purchaser, and their
respective directors, members, officers, employees and agents, from any taxes,
assessments, impositions and other

 





26

--------------------------------------------------------------------------------

 



charges in respect of the Project.  If any such claim is asserted, or any such
lien or charge upon payments, or any such taxes, assessments, impositions or
other charges, are sought to be imposed, the Issuer or the Purchaser, as the
case may be, will give prompt written notice to the Borrower; provided, however,
that the failure to provide such notice will not relieve the Borrower of the
Borrower’s obligations and liability under this Section and will not give rise
to any claim against or liability of the Issuer or the Purchaser.  The Borrower
has the sole right and duty to assume, and shall assume, the defense thereof,
with counsel acceptable to the Person on behalf of whom the Borrower undertakes
a defense, with full power to litigate, compromise or settle the same in its
sole discretion.

 

Section 10.06.  Release and Indemnification.

 

(a)The Borrower will pay all Costs of Issuance, and shall at all times protect,
indemnify and hold the Issuer and the Governing Body, and their respective
members, directors, officers, employees, attorneys and agents, harmless against
any and all liabilities, losses, damages (including consequential damages),
costs, expenses (including reasonable attorneys’ fees), taxes, causes of action,
suits, claims, demands and judgments of any nature arising from or in connection
with:

 

(i)the Acquisition of the Project or the use or occupancy of the Facilities,
including, without limitation, all claims or liability resulting from, arising
out of or in connection with the acceptance or administration of the Bond
Documents or the trusts thereunder or the performance of duties under the Bond
Documents or any loss or damage to property or any injury to or death of any
Person that may be occasioned by any cause whatsoever pertaining to the Project
or the use thereof, including without limitation any lease thereof or assignment
of any interest in this Agreement, such indemnification to include the
reasonable costs and expenses of defending itself or investigating any claim of
liability and other reasonable expenses and attorneys’ fees incurred by the
Issuer and the Governing Body, and their respective members, directors,
officers, employees, attorneys and agents, in connection therewith;

 

(ii)any injury to or death of any Person or damage to property in or upon the
Facilities or growing out of or connected with the ownership use, non-use,
condition or occupancy of the Facilities or any part thereof by Borrower;

 

(iii)any violation of any agreement or covenant of the Bond Documents by
Borrower;

 

(iv)any violation of any contract, agreement or restriction by the Borrower
relating to the Facilities;

 

(v)any violation by Borrower of any law, ordinance or regulation affecting the
Facilities or any part thereof or the ownership, occupancy or use thereof by
Borrower, or arising out of this Agreement, the Bonds or the transactions
contemplated thereby, including any requirements imposed on the





27

--------------------------------------------------------------------------------

 



Purchaser as a financial institution or any disclosure or registration
requirements imposed by any federal or State securities law;

 

(vi)any statement or information relating to the expenditure of the Bond
Proceeds contained in the Tax Certificate or similar document furnished by the
Borrower to the Issuer or the Purchaser which, at the time made, is misleading,
untrue or incorrect in any material respect; and any other information furnished
by the Borrower to the Purchaser or the Issuer in connection with the
transactions hereunder contemplated that is misleading, untrue or incorrect in
any material respect;

 

(vii)any investigation or audit commenced by the IRS or the Department of
Revenue of the State relating to the Project or the income tax exemption of
interest payable on the Bonds or any other action, ruling or decision which may
give rise to a Determination of Taxability; and

 

(viii)any other cause whatsoever pertaining to the issuance, sale and delivery
of the Bonds, the acquisition, installation and operation of the Project, or any
action taken in good faith by the Issuer or the Purchaser, their officers and
employees, to carry out the transaction contemplated by this Agreement.

 

(b)The provisions of this Section will survive payment or defeasance of the
Bonds and termination or expiration of any other provisions of this Agreement.

 

(c)The benefits of this Section shall not inure to any Person other than the
Issuer, the Governing Body, and their respective members, directors, officers,
employees, attorneys and agents, and provided further that such loss, damage,
death, injury, claims, demands or causes shall not have resulted from the gross
negligence or willful misconduct of, the Issuer, the Governing Body or such
members, directors, officers, employees, attorneys and agents.

 

Section 10.07.  Non-Arbitrage Covenant.

 

(a)The Borrower and the Issuer covenant that they will (i) not take, or fail to
take, any action or make any investment or use of the Bond Proceeds that would
cause the Bonds to be “arbitrage bonds” within the meaning of Section 148 of the
Code and (ii) comply with the requirements of Section 148 of the Code.

 

(b)In the event that all of the Bond Proceeds, including the investment proceeds
thereof, are not expended by the date which is six months following the Issue
Date, or if for any other reason a rebate is payable to the United States
pursuant to Section 148 of the Code, the Borrower shall calculate, or cause to
be calculated, the amount of the required rebate to the United States of
America, as described in the Tax Certificate (the “Rebate Amount”).  The
Borrower agrees to pay the amount so calculated, together with supporting
documentation, to the Purchaser so as to permit the Purchaser to pay such rebate
to the United States of America at the times required by the Code.  The amount
paid by the Borrower to the Purchaser shall be deposited into a special fund
designated as the Rebate Fund, which shall be created and maintained in





28

--------------------------------------------------------------------------------

 



accordance with the terms of the Tax Certificate.  The Borrower shall maintain
or cause to be maintained records of the determinations of the rebate, if any,
pursuant to this Section 10.07(b) until six years after the retirement of the
Bonds.  This Section 10.07(b) shall be construed in accordance with Section
148(f) of the Code, including, without limitation, any applicable tax
regulations promulgated under the Code.  Nothing contained in this Agreement
shall be interpreted or construed to require the Issuer to pay any applicable
rebate, such obligation being the sole responsibility of the Borrower.  The
Borrower shall pay all fees, costs and expenses associated with calculation of
the Rebate Amount and upon request from the Issuer provide the Issuer with a
copy of such calculation.

 

(c)The Issuer covenants that, if so requested by the Borrower, it shall execute
any form required to be signed by an issuer of tax-exempt bonds in connection
with the payment of any rebate or the recovery of overpayment of any rebate
amount under the Code (including Internal Revenue Service Form 8038-T and
Internal Revenue Service Form 8038-R).  The Borrower shall supply all
information required to be stated in such form and shall prepare such
form.  Except for the execution and delivery of such form upon timely
presentation by the Borrower, the Issuer has no responsibility for such form or
the information stated thereon.

 

Section 10.08.  Notice of Determination of Taxability.  Promptly after the
Borrower first becomes aware of the occurrence of a Determination of Taxability
or an event that could trigger the occurrence of a Determination of Taxability,
the Borrower shall give written notice thereof to the Issuer and the Purchaser.

 

Section 10.09.  Duties and Obligations.  The Borrower covenants and agrees that
it will fully and faithfully perform all the duties and obligations that the
Issuer has covenanted and agreed in this Agreement to cause the Borrower to
perform and any duties and obligations that the Borrower is required to
perform.  The foregoing shall not apply to any duty or undertaking of the Issuer
that by its nature cannot be delegated or assigned.

 

Section 10.10.  Financial Statements.  The Borrower shall, upon request, deliver
to the Purchaser and the Issuer (but solely upon the Issuer’s written request)
as soon as practicable and in any event within 120 days after the end of each
Fiscal Year, the audited financial statements of the Borrower for such Fiscal
Year.

 

Section 10.11.  Compliance with Laws.  The Borrower shall comply with all
Applicable Laws.

 

Section 10.12.  Maintenance of Existence.  The Borrower agrees that it will
maintain its organizational existence, will not dissolve or otherwise dispose of
all or substantially all of its Property and will not consolidate with or merge
into another Person or permit one or more other Persons to consolidate with or
merge into it, except in strict compliance with the terms of Applicable Law and
the Continuing Covenant Agreement.





29

--------------------------------------------------------------------------------

 



Section 10.13.  Limitation on the Issuer’s Liability; Payment of All Expenses.

 

(a)It is understood and agreed by the Borrower (i) that no covenant, provision
or agreement contained in the Bond Documents, the Bonds or in any other
agreement, certificate or document executed or delivered in connection with the
issuance of the Bonds, and that no obligation herein or therein imposed upon the
Issuer and each of its officers, agents and employees (or any other party) or
respecting the breach thereof (collectively, the “Indemnified Matters”), shall
give rise to a pecuniary liability of the Issuer or a charge against its general
credit or taxing powers; (b) that the Bonds constitute only special and limited
revenue obligations of the Issuer, payable solely from the revenues pledged to
the payment thereof pursuant to the Bond Documents; and (c) that the Bonds do
not now and will never constitute an indebtedness, a moral or general obligation
or a loan of the credit of the Issuer or a charge, lien or encumbrance, legal or
equitable, against the Issuer’s property, general credit or taxing powers.  The
Borrower indemnifies the Issuer and each of its officers, agents and employees
(collectively, the “Indemnified Parties”) and the Borrower agrees to defend the
Indemnified Parties against all expense, loss, claim, judgment, damage and any
other liability respecting or arising out of the Indemnified Matters, and the
Borrower will reimburse the Indemnified Parties for all legal and other expenses
incurred by the Indemnified Parties in relation thereto, and this covenant to
indemnify and reimburse the Indemnified Parties, together with all of the other
Unassigned Issuer’s Rights, shall survive delivery of and payment for or
defeasance of the Bonds and the expiration or termination of any other
provisions of this Agreement.

 

(b)The Borrower will pay to the Issuer and agrees to defend the Issuer against
all liabilities, costs and other expenses (including attorneys’ fees) of the
Issuer suffered, incurred or paid at any time in connection with any actions,
transactions or other matters contemplated by or taken pursuant (or relating in
any manner whatsoever) to the Bonds, the Bond Documents or any of the other
documents executed in connection with the issuance of or otherwise related to
the Bonds, or as may arise in connection with any of the foregoing.  The
Borrower shall also reimburse the Issuer for all other costs and expenses,
including without limitation reasonable attorneys’ fees, paid or incurred by the
Issuer in connection with (i) the discussion, negotiation, preparation,
approval, execution and delivery of the Bonds and the Bond Documents and the
documents and instruments related thereto; (ii) any amendments or modifications
to the Bonds or the Bond Documents and any document, instrument or agreement
related thereto, and the discussion, negotiation, preparation, approval,
execution and delivery of any and all documents necessary or desirable to effect
such amendments or modifications; and (iii) the enforcement by the Issuer during
the term hereof or thereafter of any document, instrument or agreement related
hereto or thereto, including, without limitation, costs and expenses of
collection in the Event of Default, whether or not suit is filed with respect
thereto. The rights of the Issuer under this Section are supplementary to the
Issuer’s rights under Sections 10.05 and 10.06 and the provisions thereof must
not be interpreted as a limitation of the Issuer’s rights under this Section
10.13.





30

--------------------------------------------------------------------------------

 



Article XI – Assignment, Lease and Sale

 

Section 11.01.  Restrictions on Transfer of Issuer’s Rights.  The Issuer agrees
that, except for the assignment of certain of its rights, title and interests
under this Agreement to the Purchaser, it will not during the term of this
Agreement sell, assign, transfer or convey its rights, title and interests in
this Agreement except as provided in Section 11.02.

 

Section 11.02.  Assignment of Agreement by the Borrower or Lease or Sale of
Project.  All or a portion of the rights, duties and obligations of the Borrower
under this Agreement may be assigned by the Borrower and the Project may be
leased or sold as a whole or in part by the Borrower, without having to obtain
the consent of the Issuer; provided that unless permitted in the immediately
succeeding sentence, the Borrower shall not be released from its obligations
hereunder in connection with any such assignment, lease or sale; and further
provided that the Borrower shall give written notice to the Issuer of the
consummation of such assignment, lease or sale.  Upon the assignment of all of
the Borrower’s rights, duties and obligations under this Agreement or the lease
or sale of the Project as a whole, the Purchaser may execute a release of the
Borrower from its obligations hereunder and under the other Bond Documents and
all references to the “Borrower” in this Agreement, the other Bond Documents and
the Bonds shall mean the assignee, lessee or purchaser if (i) such assignee,
lessee or purchaser assumes the Borrower’s obligations hereunder in writing,
(ii) such assignee, lessee or purchaser has a consolidated tangible net worth
(after giving effect to such assignment, lease or sale) of not less than the
consolidated tangible net worth of the Borrower and its consolidated
subsidiaries immediately prior to such assignment, lease or sale; (iii) no Event
of Default has occurred and is continuing hereunder, and (iv) the Purchaser has
consented in writing to such release.  Prior to any assignment, lease or sale
pursuant to this Section, the Borrower has caused to be delivered to the Issuer
and the Purchaser, an Approving Opinion, satisfactory in form and substance to
each of them.  For purposes of this Section, the term “consolidated tangible net
worth” means the difference obtained by subtracting total consolidated
liabilities (not including as a liability any capital or surplus item) from
total consolidated tangible assets of the Borrower and all of its consolidated
Affiliates, computed in accordance with GAAP.

 

Section 11.03.  Assumption of Agreement by Purchaser of Project Upon
Foreclosure.  With the prior written consent of the Issuer, any Person who
purchases the Project upon foreclosure may assume the Borrower’s rights, duties
and obligations hereunder by delivering to the Issuer and the Purchaser, (a) a
written assumption of such rights, duties and obligations satisfactory in form
and substance to the Issuer and the Purchaser, and (b) an Approving Opinion,
satisfactory in form and substance to the Issuer and the Purchaser.  From and
after the date of such assumption, the Borrower shall be deemed to be released
from its rights, duties and obligations hereunder and all references to the
“Borrower” in this Agreement, the other Bond Documents and the Bonds shall mean
the Person who purchased the Project upon foreclosure.

 

Article XII – Events of Default

 

Section 12.01.  Events of Default.  The term “Event of Default” shall mean any
one or more of the following events:

 





31

--------------------------------------------------------------------------------

 



(a)Failure by the Borrower to make any payment required to be paid pursuant to
Section 3.02;

 

(b)The occurrence of an Event of Default under the Continuing Covenant
Agreement;

 

(c)Any representation or warranty made or deemed made by or on behalf of the
Borrower contained in this Agreement or in any instrument furnished in
compliance with or in reference to this Agreement proves false or misleading in
any material respect as of the date of the making or furnishing thereof;

 

(d)Failure by the Borrower to observe or perform any of its other covenants,
conditions, payments or agreements under this Agreement (other than as described
in Sections 12.01(a) or 12.01(b)) for a period of 30 days after written notice,
specifying such failure and requesting that it be remedied, is given to the
Borrower by the Issuer or the Purchaser;

 

(e)The Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, assignee, sequestrator, trustee,
liquidator or similar official of the Borrower of all or a substantial part of
its property, (ii) admit in writing its inability, or be generally unable, to
pay its debts as such debts become due, (iii) make a general assignment for the
benefit of its creditors, (iv) commence a voluntary case under the Bankruptcy
Code (as now or hereafter in effect), (v) file a petition seeking to take
advantage of any other federal or state law relating to bankruptcy, insolvency,
reorganization, arrangement, winding up or composition or adjustment of debts,
(vi) fail to controvert in a timely or appropriate manner, or acquiesce in
writing to, any petition filed against the Borrower in an involuntary case under
the Bankruptcy Code, or (vii) take any corporate action for the purpose of
effecting any of the foregoing; or

 

(f)A proceeding or case shall be commenced, without the application or consent
of the Borrower, in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, arrangement, dissolution, winding up, composition
or adjustment of debts of the Borrower, (ii) the appointment of a trustee,
receiver, custodian, assignee, sequestrator, liquidator or similar official of
the Borrower or of all or any substantial part of its assets, or (iii) similar
relief in respect of the Borrower under any law relating to bankruptcy,
insolvency, reorganization, arrangement, winding up, composition or adjustment
of debts or an order for relief against the Borrower shall be entered in an
involuntary case under the Bankruptcy Code.

 

Section 12.02.  Rights and Remedies.

 

(a)Upon the occurrence of an Event of Default, the Purchaser (i) may by notice
to the Issuer and the Borrower, declare the obligations of the Borrower
hereunder, under the Loan and under the Continuing Covenant Agreement to be
immediately due and payable, and the same shall thereupon become immediately due
and payable (provided that, the obligations of the Borrower shall be and become
automatically and immediately due and payable without such notice upon the
occurrence of an Event of





32

--------------------------------------------------------------------------------

 



Default described in Section 12.01(f) or (g)), without demand, presentment,
protest or further notice of any kind, all of which are expressly waived by the
Borrower; (ii) may cure any default, event of default or event of nonperformance
under this Agreement or any of the other Bond Documents (in which event the
Borrower shall reimburse the Purchaser therefor pursuant to the Continuing
Covenant Agreement); (iii) may exercise its banker’s lien or right of set-off,
(iv) may proceed to protect its rights by suit in equity, action at law or other
appropriate proceedings, whether for specific performance of any covenant or
agreement of the Issuer or the Borrower herein contained or in and of the
exercise of any power or remedy granted to the Purchaser hereunder or under any
of the Bond Documents and/or (v) may exercise any other rights or remedies
available under any Bond Document, any other agreement or at law or in
equity.  The rights and remedies of the Purchaser specified herein are for the
sole and exclusive benefit, use and protection of the Purchaser, and the
Purchaser is entitled, but has no duty or obligation to the Issuer, the Borrower
or otherwise, (A) to exercise or to refrain from exercising any right or remedy
reserved to the Purchaser, or (B) to cause any other party to exercise or to
refrain from exercising any right or remedy available to it under any of the
Bond Documents.

 

(b)From and after the occurrence of an Event of Default, all amounts owing to
the Purchaser hereunder, under the Bonds or under the other Bond Documents shall
accrue interest daily at the Default Rate.  Interest accruing at the Default
Rate shall be due and payable on demand.

 

(c)If the Purchaser has elected in its sole discretion the remedy set forth in
Section 12.02(a)(i), the Borrower shall immediately pay all amounts outstanding
hereunder, under the Bonds and under the other Bond Documents.

 

Section 12.03.  Application of Moneys.  All of the moneys realized through the
exercise of the remedies provided in Section 12.02 shall be used to pay
principal and Purchase Price of and interest on the Bonds then due or overdue
and costs incurred in the collection thereof (including reasonable attorneys’
fees).  If the available moneys are not sufficient on any payment date to pay
principal and Purchase Price of and interest on the Bonds then due or overdue
and costs incurred in the collection thereof (including reasonable attorneys’
fees), they shall be applied first to the payment of costs incurred in the
collection thereof (including reasonable attorneys’ fees), second to interest
then due on the Bonds, in the order of maturity of the installments of such
interest, third to the payment of the unpaid principal or Purchase Price of the
Bonds which have become due, by reason of maturity, redemption, acceleration or
otherwise and, fourth to the payment of any other amounts owed by the Borrower
to the Purchaser pursuant to the Bond Documents.

 

Section 12.04.  No Waiver; Remedies.  No failure on the part of the Purchaser to
exercise, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver of such right, power or privilege; nor shall
any single or partial exercise of any right, power or privilege under this
Agreement preclude any other further exercise of such right, power or privilege
or the exercise of any other right, power or privilege.  The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by law or which the Purchaser would otherwise have.





33

--------------------------------------------------------------------------------

 



Article XIII – Miscellaneous

 

Section 13.01.  Amendments and Waivers.  No amendment or waiver of any provision
of this Agreement nor consent to any departure by the Borrower from any such
provision shall in any event be effective unless the same shall be in writing
and signed by the Purchaser.  Any such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.  In the
event any agreement contained in this Agreement should be breached by the
Borrower and thereafter waived by the Purchaser, such waiver shall be limited to
the particular breach so waived for the specific period set out in such waiver
and such waiver shall not constitute a waiver of such breach for any other
period and shall not waive any other or similar breach hereunder.

 

Section 13.02.  Execution in Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

Section 13.03.  Notices.  Except as otherwise provided herein, all notices,
approvals, consents, requests, and other communications hereunder shall be in
writing and shall be deemed to have been given when the writing is delivered if
given or delivered by hand, overnight delivery service or facsimile transmitter
(with confirmed receipt) to the address or facsimile number set forth below and
shall be deemed to have been given on the date deposited in the mail, if mailed,
by first class, registered or certified mail, postage prepaid, addressed as set
forth below.  Where required herein, notice shall be given by telephone, and
promptly confirmed in writing, and shall be deemed given when given by telephone
to the telephone numbers set forth below.  The Issuer, the Borrower and the
Purchaser may, by written notice given hereunder, designate any different
addresses, phone numbers and facsimile numbers to which subsequent notices,
certificates, approvals, consents, requests or other communications shall be
sent.

 

 

 

 

 

 

 

 

 

To the Issuer:

Duluth Economic Development Authority

Attention: Executive Director

411 West First Street, Suite 402

Duluth, MN 55802

Telephone: 218-730-5322

Facsimile: 218-730-5904

 

To the Borrower:

Ikonics Corporation

Attention: Vice President of Finance/CFO

4832 Grand Avenue

Duluth, MN 55807

Telephone: 218-624-6455

Facsimile: 218-628-3245

 

 





34

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

To the Purchaser:

Wells Fargo Bank, National Association

Attention: Bob Espenson

1502 Highway 33 South

Cloquet, MN 55720

Telephone: 218-879-5582

Facsimile: 218-879-9393

 

Section 13.04.  Severability.  If any provision of this Agreement is held to be
in conflict with any applicable statute or rule of law or is otherwise held to
be unenforceable for any reason whatsoever, such circumstances shall not have
the effect of rendering the other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatsoever.  The invalidity
of any one or more phrases, sentences, clauses or Sections of this Agreement
shall not affect the remaining portions of this Agreement or any part thereof.

 

Section 13.05.  Payments Due on Non-Business Days.  In any case where the date
of maturity of interest on or Redemption Price, if applicable, or principal of
the Bonds or the date fixed for redemption or purchase of any Bonds shall not be
a Business Day, then payment of such Purchase Price, interest, Redemption Price,
if applicable, or principal, unless otherwise provided herein, need not be made
on such date but shall be made on the immediately succeeding Business Day, with
the same force and effect as if made on the date of maturity or the date fixed
for redemption, and, in the case of such payment, no interest shall accrue for
the period from and after such date.

 

Section 13.06.  Liability of the Purchaser.  Neither the Purchaser nor any of
its officers, directors, employees or agents shall be liable or responsible for
any of the following: (i) the use that may be made of the Bond Proceeds, the
Loan or any amounts made available by the Purchaser hereunder or for any acts or
omissions of the Borrower in connection therewith; or (ii) the validity,
sufficiency or genuineness of documents, or of any endorsement(s) thereon, even
if such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged.  In furtherance and not in limitation of the
foregoing, the Purchaser may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

 

Section 13.07.  Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State.

 

Section 13.08.  Captions.  The captions or headings in this Agreement are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or Sections of this Agreement.

 

Section 13.09.  Successors and Assigns.  This Agreement is a continuing
obligation and shall be binding upon and inure to the benefit of the Issuer, the
Borrower, the Purchaser and their respective successors, endorsees and assigns
(but no other Person has any benefit, right or interest under or because of this
Agreement), except that neither the Issuer nor the Borrower may assign or
transfer its rights or obligations hereunder without the prior written consent
of the Purchaser.





35

--------------------------------------------------------------------------------

 



Section 13.10.  Complete and Controlling Agreement.  This Agreement and the
other Bond Documents completely set forth the agreements between the Issuer, the
Purchaser and the Borrower and fully supersede all prior agreements, both
written and oral, between the Purchaser, the Issuer and the Borrower relating to
all matters set forth herein and in the Bond Documents.

 

Section 13.11.  Contractual Interpretation.  The parties acknowledge that they
have read and fully understand the terms of this Agreement, have consulted with
such attorneys, accountants, advisors, or other professionals as they have
deemed appropriate prior to executing this Agreement with adequate opportunity
and time for review thereof, and are fully aware of its contents and of its
legal effect.  Accordingly, neither this Agreement nor any ambiguity herein
shall be construed against any party on the grounds that such party drafted this
Agreement and instead, this Agreement shall be interpreted as though drafted
equally by all parties.

 

Section 13.12.  Electronic Signatures.  The parties agree that the electronic
signature of a party to this Agreement shall be as valid as an original
signature of such party and shall be effective to bind such party to this
Agreement.  The parties agree that any electronically signed document (including
this Agreement) shall be deemed (i) to be “written” or “in writing,” (ii) to
have been signed and (iii) to constitute a record established and maintained in
the ordinary course of business and an original written record when printed from
electronic files.  Such paper copies or “printouts,” if introduced as evidence
in any judicial, arbitral, mediation or administrative proceeding, will be
admissible as between the parties to the same extent and under the same
conditions as other original business records created and maintained in
documentary form.  Neither party shall contest the admissibility of true and
accurate copies of electronically signed documents on the basis of the best
evidence rule or as not satisfying the business records exception to the hearsay
rule.  For purposes hereof, “electronic signature” means a manually signed
original signature that is then transmitted by electronic means; “transmitted by
electronic means” means sent in the form of a facsimile or sent via the internet
as a “pdf” (portable document format) or other replicating image attached to an
e mail message; and, “electronically signed document” means a document
transmitted by electronic means and containing, or to which there is affixed, an
electronic signature.

 

Section 13.13.  Third-Party Beneficiaries.  The Owners shall be third-party
beneficiaries of this Agreement, and as such also agree and contract with the
parties hereto to carry out all of their obligations hereunder.

 

[remainder of page intentionally left blank]

 

 



36

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.

 

 

DULUTH ECONOMIC DEVELOPMENT

AUTHORITY

 

 

 

 

 

 

 

By

/s/ Nancy Aronson Norr

 

Name: Nancy Aronson Norr

 

Title: President

 

 

 

 

 

 

 

By

/s/ Zack Filipovich

 

Name: Zack Filipovich

 

Title: Secretary

 

[Signatures continued on following page]





S-1

--------------------------------------------------------------------------------

 



 

[Signature page to Financing Agreement]

 

 

 

IKONICS CORPORATION

 

 

 

 

 

 

 

By

/s/ Jon Gerlach

 

Name: Jon Gerlach

 

Title: Vice President, Finance, Chief

Financial Officer & Treasurer

 

 

[Signatures continued on following page]

 

 





S-2

--------------------------------------------------------------------------------

 



 

 

 

 

[Signature page to Financing Agreement]

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Purchaser

 

 

 

 

 

 

 

By

/s/ Robert Espenson

 

Name: Robert Espenson

 

Title: Vice President

 

 

 



S-3

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

INTEREST RATE PROVISIONS

 

Section 1.01.  Definitions.  In addition to words and terms defined elsewhere in
the Agreement, for the purposes of calculating the interest rate on the Bonds,
the following words and terms as used in the Agreement, the recitals thereto and
this Exhibit A have the following meanings unless the context or use clearly
indicates another or different meaning or intent.

 

“Bond Interest is Taxable” means that interest paid or to be paid on a Bond is
or will be includable for federal income tax purposes in the gross income of the
Purchaser or any other Owner thereof, but excluding the inclusion of interest on
such Bond as an item of tax preference for purposes of the calculation of an
alternative minimum tax imposed on the Purchaser or such other Owner.

 

“Determination of Taxability” means (a) any determination, decision, decree or
advisement by the Commissioner of Internal Revenue, or any District Director of
Internal Revenue or any court of competent jurisdiction to the effect that Bond
Interest is Taxable, or (b) the delivery to the Purchaser or any Owner of an
Opinion of Counsel, delivered by Bond Counsel, to the effect that Bond Interest
is Taxable.  A Determination of Taxability also shall be deemed to have occurred
on the first to occur of the following:

 

(i)the date when the Borrower files any statement, supplemental statement, or
other tax schedule, return or document, which discloses that Bond Interest is
Taxable;

 

(ii)the effective date of any federal legislation enacted or federal rule or
regulation promulgated after the date of this Agreement which has the effect
that Bond Interest is Taxable; or

 

(iii)if upon sale, lease or other deliberate action within the meaning of Treas.
Reg. § 1.141-2(d), the failure to receive an Approving Opinion.

 

“Fixed Rate” means a per annum rate of interest equal to 2.14% multiplied by the
Margin Rate Factor.

 

“Interest Payment Date” means (a) the first Business Day of each calendar month
commencing June 1, 2016; (b) with respect to Unremarketed Bonds, the dates set
forth in the Continuing Covenant Agreement for the payment of interest on
Unremarketed Bonds, (c) for Bonds subject to redemption in whole or in part on
any date, the date of such redemption and (d) the Maturity Date.

 

“Margin Rate Factor” means the greater of (a) 1.0, and (b) the product of (i)
one minus the Maximum Federal Corporate Tax Rate multiplied by (ii)
1.53846.  The effective date of any change in the Margin Rate Factor shall be
the effective date of the decrease or increase (as applicable) in the Maximum
Federal Corporate Tax Rate resulting in such change.

 



 

--------------------------------------------------------------------------------

 



 

“Maximum Federal Corporate Tax Rate” means the maximum rate of income taxation
imposed on corporations pursuant to Section 11(b) of the Code, as in effect from
time to time or, if as a result of a change in the Code the rate of income
taxation imposed on corporations generally shall not be applicable to the
Purchaser, the maximum statutory rate of federal income taxation which could
apply to the Purchaser.

 

“Maximum Lawful Rate” means the maximum, non-usurious, lawful rate of interest
that may be contracted for, charged or received in connection with the relevant
obligation under applicable law without regard to any filing made by a lender
with respect to notice of rates in excess of any statutory or regulatory
threshold interest rate.

 

“Taxable Date” means the date on which interest on the Bonds is first includable
in gross income of an Owner (including, without limitation, any previous Owner)
thereof as a result of a Determination of Taxability.

 

“Taxable Rate” means, for any date of determination, the rate of interest per
annum equal to the product of the interest rate on the Bonds then in effect
multiplied by 1.49701.

 

Section 1.02.  Interest Rate on the Bonds.  The interest rate on the Bonds shall
be calculated as follows:

 

(a)General.  The Bonds shall bear interest from the Issue Date, until paid, at
the rate set forth herein (computed on the basis of a 360 day year for the
actual days elapsed).

 

(b)Interest Accrual.  Interest accrued on the Bonds shall be paid on each
Interest Payment Date (or, if such day is not a Business Day, the next
succeeding Business Day) commencing on the first Interest Payment Date following
the Issue Date.  The interest rate on the Bonds will be determined as provided
in this Exhibit A except that no rate shall exceed the Maximum Lawful Rate. 

 

(c)Fixed Rate.  The Bonds shall bear interest at the Fixed Rate.

 

(d)Determination of Rate Conclusive.  The determination of the interest rate on
the Bonds, and its calculation of the amount of interest due for any period, by
the Purchaser shall be conclusive and binding upon the Issuer, the Borrower and
the Owners absent manifest error.

 

(e)No Liability.  In determining the interest rate or rates that the Bonds shall
bear as provided in this Section, the Purchaser shall not have any liability to
the Issuer, the Borrower or any Owner except for its gross negligence or willful
misconduct.

 

(f)Adjustments to Index Interest Rates.  Notwithstanding anything to the
contrary herein, (i) from and after any Taxable Date, the interest rate on the
Bonds shall be established at a rate equal to the Taxable Rate, and (ii) subject
to the interest rate limitations of Section 1.02(b) of this Exhibit A, upon the
occurrence and continuation of any Event of Default, from and after the
effective date of such Event of Default, the interest rate on the Bonds shall be
established at a rate equal to the Default Rate.  In the





Exhibit A, page 2

--------------------------------------------------------------------------------

 



event that more than one of a Taxable Date and an Event of Default have
occurred, the interest rate on the Bonds shall be established at a rate equal to
the greatest of (A) the Default Rate, if any Event of Default has occurred, (B)
the Taxable Rate, if a Taxable Date has occurred, and (C) the interest rate that
otherwise would be applicable to the Bonds but for the provisions of this
paragraph.

 

(g)Excess Interest.  Notwithstanding anything in this Agreement to the contrary,
if the rate of interest on the Bonds exceeds the Maximum Lawful Rate for such
Bonds, then (i) such Bonds shall bear interest at the Maximum Lawful Rate and
(ii) interest calculated at the rate equal to the difference between (A) the
rate of interest for such Bonds as calculated pursuant to this Agreement and (B)
the Maximum Lawful Rate (the “Excess Interest”) shall be deferred until such
date as the Bonds bear interest at an interest rate below the Maximum Lawful
Rate, as calculated pursuant to Section 1.02 of this Exhibit A, at which time
Excess Interest shall be payable with respect to such Bonds in amounts that,
when combined with the then-current interest due on the Bonds, do not exceed
payment at the Maximum Lawful Rate.  Payments of deferred Excess Interest shall
no longer be due and payable upon the earlier to occur of the date on which the
Bonds are tendered for purchase in accordance with the terms hereof and are so
paid or such Bonds are paid in full.

 



Exhibit A, page 3

--------------------------------------------------------------------------------

 



 

EXHIBIT B

 

BOND FORM

 

THIS BOND MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANCE WITH SECTION 2.07 OF THE
AGREEMENT AND AS PROVIDED HEREIN

 

UNITED STATES OF AMERICA

 

$3,415,000 TAX EXEMPT INDUSTRIAL REVENUE BOND, SERIES 2016

(IKONICS PROJECT)

 

No. R-1

 

Interest Rate: As Stated Below

Maturity Date: April 1, 2041

Issue Date: April 29, 2016

Mandatory Tender Date: April 1, 2021

 

REGISTERED OWNER: WELLS FARGO BANK, NATIONAL ASSOCIATION

 

PRINCIPAL AMOUNT:   $3,415,000

 

FOR VALUE RECEIVED, the Duluth Economic Development Authority, a public body,
corporate and politic and political subdivision duly organized and existing
under the Constitution and laws of the State of Minnesota (the “Issuer”),
promises to pay to the Registered Owner specified above, or its registered
assigns (each, an “Owner”), on the Maturity Date specified above, unless
redeemed prior thereto, the aggregate principal amount set forth above (the
“Principal Amount”), together with interest thereon at the rates determined as
set forth in the Agreement (as hereinafter defined) from the Issue Date
specified above, but only from the sources and in the manner provided in the
Agreement on the first Business Day of each calendar month commencing June 1,
2016, and on the Mandatory Purchase Date (each, an “Interest Payment Date”)
until the principal hereof is paid or duly provided for upon redemption or
maturity.  Payment of the principal and Purchase Price of, redemption premium,
if any, and interest on this Bond shall be made in lawful money of the United
States of America which on the respective dates of payment thereof shall be
legal tender for the payment of public and private debts.

 

Payments.  The Issuer has agreed that all amounts payable to the Owner with
respect to any Bond held by the Owner shall be made to the Owner (without any
presentment thereof, except upon payment of the final installment of principal,
and without any notation of such payment being made thereon) in such manner or
at such address in the United States of America as may be designated by the
Owner in writing to the Issuer and the Borrower (as hereinafter
defined).  Partial payments of the principal on this Bond may be noted on the
Table of Partial Redemptions attached herein in lieu of surrendering this Bond
in connection with such payment.  In any case where the date of maturity of the
principal or Purchase Price of, redemption premium, if any, or interest on this
Bond or the date fixed for redemption of this Bond shall not be a Business Day,
then payment of such principal, Purchase Price, redemption premium or

 



 

--------------------------------------------------------------------------------

 



 

interest need not be made on such date but shall be made on the immediately
succeeding Business Day, with the same force and effect as if made on the date
of maturity or the date fixed for redemption, and, in the case of such payment,
no interest shall accrue for the period from and after such date.

 

Special, Limited Obligation of Issuer.  This Bond is a limited obligation of the
Issuer, the principal and Purchase Price of, redemption premium, if any, and
interest on which are payable solely from and secured as described in the
Agreement, all as described in and subject to limitations set forth in the
Agreement, for the equal and ratable benefit of the Owners, from time to time of
this Bond.

 

THE PRINCIPAL AND PURCHASE PRICE OF, REDEMPTION PREMIUM, IF ANY, AND INTEREST ON
THIS BOND SHALL NOT BE DEEMED TO CONSTITUTE A DEBT OR A PLEDGE OF FAITH AND
CREDIT OF THE STATE OF MINNESOTA, OR ANY POLITICAL SUBDIVISION THEREOF,
INCLUDING THE ISSUER.  NEITHER THE STATE OF MINNESOTA NOR ANY POLITICAL
SUBDIVISION THEREOF, INCLUDING THE ISSUER SHALL BE OBLIGATED TO PAY PRINCIPAL
AND PURCHASE PRICE OF, REDEMPTION PREMIUM, IF ANY, OR INTEREST ON THIS BOND OR
OTHER COSTS INCIDENT THERETO EXCEPT FROM REVENUES.  NEITHER THE FAITH AND CREDIT
NOR THE TAXING POWER OF THE STATE OF MINNESOTA OR ANY POLITICAL SUBDIVISION
THEREOF, INCLUDING THE ISSUER, IS PLEDGED TO THE PAYMENT OF THE PRINCIPAL AND
PURCHASE PRICE OF, REDEMPTION PREMIUM, IF ANY, AND INTEREST ON THIS BOND OR
OTHER COSTS INCIDENT THERETO.

 

Authority.  This Bond comprises the entire issue of revenue bonds of the Issuer
in the aggregate principal amount of $3,415,000 known as Tax Exempt Industrial
Revenue Bond, Series 2016 (IKONICS Project) (the “Bonds”), dated as of the Issue
Date referenced above.  The Bonds are issued under and pursuant to Minnesota
Statutes, Sections 469.152 through 469.1655 (the “Act”), and a Financing
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), dated as of April 1, 2016, between the Issuer, Ikonics
Corporation (the “Borrower”) and Wells Fargo Bank, National Association, as
Purchaser (the “Purchaser”).  Reference is made to the Agreement for the
provisions, among others, with respect to the custody and application of the
Bond Proceeds, the collection and disposition of revenues, a description of the
funds charged with and pledged to the payment of the principal and Purchase
Price of, redemption premium, if any, and interest on the Bonds, the nature and
extent of the security for the Bonds, the terms and conditions under which the
Bonds are or may be issued, the rights, duties and obligations of the Issuer and
the rights of the Owners.  By the acceptance of this Bond, the Owner hereof
assents to all of the provisions of the Agreement.  Capitalized terms used
herein and not defined have the meanings assigned to them in the Agreement.

 

Purpose.  The Bonds have been issued for the purpose of (a) financing the
construction and equipping of a 27,300 square foot building for use in the
Borrower’s manufacture of sound deadening technology used in the aerospace
industry and products consisting of etched composites, ceramics, glass and
silicon wafers, including functionally related and subordinate facilities, to be
located at 2302 Commonwealth Avenue in Duluth, Minnesota (the “Project”) and (b)
payment of certain costs incurred in connection with the issuance of the
Bonds.  The Issuer





Exhibit B, page 2

--------------------------------------------------------------------------------

 



has agreed to lend the proceeds of the sale of the Bonds to the Borrower, and
the Borrower has agreed to make payments in an amount, corresponding to the
Principal Amount of, interest rate on, Purchase Price of and due dates of the
Bonds.

 

Authorized Denominations.  The Bonds are issuable as fully registered Bonds in
the principal amount of $250,000 and multiples of $0.01 in excess thereof (an
“Authorized Denomination”).  This Bond may, at the option of the Owner hereof,
be exchanged for an equal aggregate principal amount of Bonds of the same
aggregate principal amount and tenor as the Bond being exchanged and of any
Authorized Denomination as provided in the Agreement.  This Bond may be
registered as transferred as provided in the Agreement, subject to certain
limitations therein contained, accompanied by a written instrument of transfer
(in substantially the form of the assignment attached hereto) duly executed by
the Owner hereof or his/her/its duly authorized attorney.  Thereupon, one or
more new Bonds of any Authorized Denomination and in the same aggregate
principal amount and tenor as the Bond surrendered (or for which registration of
transfer has been effected) will be issued to the designated transferee or
transferees.

 

Tender of Bonds for Purchase.  The Bonds are subject to mandatory tender for
purchase prior to the Maturity Date as set forth in the Agreement.

 

Redemption of Bonds.  Subject to any limitations set forth in the Continuing
Covenant Agreement, the Bonds are subject to mandatory redemption, optional
redemption, extraordinary optional redemption and mandatory sinking fund
redemption as set forth in the Agreement.  Notice of redemption shall be given
as provided in the Agreement.

 

Miscellaneous.  Under certain circumstances as described in the Agreement, the
principal of all the Bonds may be declared due and payable in the manner and
with the effect provided in the Agreement.

 

Modifications or alterations to the Agreement may be made only to the extent and
in the circumstances permitted by the Agreement.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





Exhibit B, page 3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Duluth Economic Development Authority has caused this Bond
to be executed in its name and on its behalf by the manual or facsimile
signature of the President of the Issuer and attested by the manual or facsimile
signature of the Secretary of the Issuer, all as of the Issue Date referenced
above.

 

 

 

 

 

DULUTH ECONOMIC DEVELOPMENT

AUTHORITY

 

 

 

 

 

 

 

By

 

 

Name: Nancy Aronson Norr

 

Title: President

 

 

 

 

 

 

 

By

 

 

Name: Zack Filipovich

 

Title: Secretary

 





Exhibit B, page 4

--------------------------------------------------------------------------------

 



PROVISIONS AS TO REGISTRATION

 

The ownership of the unpaid principal balance of this Bond and the interest
accruing therein is registered on the books of the Duluth Economic Development
Authority, in the name of the registered Holder last noted below.

 

 

 

 

Date of
Registration

Name and Address of Registered
Holder

Signature of Secretary

__/__/2016

Wells Fargo Bank, National

 

 

Association

 

 

1502 Highway 33 South

 

 

 

 

Cloquet, MN 55720

 

 

Federal Tax I.D. No. 94-1347393

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Exhibit B, page 5

--------------------------------------------------------------------------------

 



ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned sells, assigns and transfers unto
_____________________________________ (Please print or type the Name and
Address, including the Zip Code of the Transferee, and the federal taxpayer
identification or social security number) the within Bond and all rights
thereunder, and irrevocably constitutes and appoints _____________ attorney to
transfer the within Bond on the books kept for registration and transfer
thereof, with full power of substitution in the premises.

 

Dated:

 

 

 

 

NOTICE: The signature on this Assignment must correspond with the name as it
appears upon the face of the within mentioned Bond in every particular, without
alteration or enlargement or any change whatever.

 

Signature Guaranteed

 

 

By:

 

 

 

NOTICE:Signature(s) must be guaranteed by a member firm of the STAMP, SEMP or
MSP signature guaranty medallion program.

 

 





Exhibit B, page 6

--------------------------------------------------------------------------------

 



TABLE OF PARTIAL REDEMPTIONS

 

Upon all partial redemptions (whether optional, mandatory or otherwise) the
Owner shall make the appropriate notation itself on the table below.  The
Owner’s records relating to the outstanding principal amount of the Bond shall
in all cases prevail:

 

Date

Amount
Redeemed

Remaining
Unpaid Principal
Amount

Signature of Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[End of Form of Bond]

 

 



Exhibit B, page 7

--------------------------------------------------------------------------------

 



 

EXHIBIT C

 

FORM OF INVESTOR LETTER

 

[Date of Purchase]

 

[ADDRESSEES]

 

RE:$3,415,000 Tax Exempt Industrial Revenue Bonds, Series 2016 (IKONICS Project)

 

Ladies and Gentlemen:

 

[NAME OF PURCHASER] (“Purchaser”) has agreed to purchase the above-referenced
bonds (the “Bonds”) in the amount of [AMOUNT] which were issued in the original
aggregate principal amount of $3,415,000 by the Duluth Economic Development
Authority (the “Issuer”) bearing the Fixed Rate as set forth in the Financing
Agreement dated as of April 1, 2016 (the “Agreement”), between the Issuer,
Ikonics Corporation (the “Borrower”) and Wells Fargo Bank, National
Association.  All capitalized terms used herein, but not defined herein, have
the respective meanings set forth in the Agreement.  The undersigned, an
authorized representative of the Purchaser, represents to you that:

 

1.The Purchaser has sufficient knowledge and experience in financial and
business matters, including purchase and ownership of municipal and other
tax-exempt obligations, to be able to evaluate the risks and merits of the
investment represented by the purchase of the Bonds.

 

2.The Purchaser has authority to purchase the Bonds and to execute this letter
and any other instruments and documents required to be executed by the Purchaser
in connection with the purchase of the Bonds.

 

3.The undersigned is a duly appointed, qualified and acting representative of
the Purchaser and is authorized to cause the Purchaser to make the
certifications, representations and warranties contained herein by execution of
this letter on behalf of the Purchaser.

 

4.The Purchaser is (a) an affiliate of an Owner, (b) a trust or other custodial
arrangement established by an Owner or one of its affiliates, the owners of the
beneficial interests in which are limited to “qualified institutional buyers” as
defined in Rule 144A promulgated under the Securities Act of 1933, as amended
(the “1933 Act”) or (c) a qualified institutional buyer that is a commercial
bank having a combined capital and surplus of $5,000,000,000 or more.

 

5.The Purchaser understands that no official statement, prospectus, offering
circular, or other comprehensive offering statement is being provided with
respect to the Bonds.  The Purchaser has made its own inquiry and analysis with
respect to the Issuer, the Borrower, the Project, the Bonds and the security
therefor, and other material factors affecting the security for and payment of
the Bonds.

 

6.The Purchaser acknowledges that it has either been supplied with or been given
access to information, including financial statements and other financial
information, regarding the Borrower, to which a reasonable investor would attach
significance in making investment

 



 

--------------------------------------------------------------------------------

 



 

decisions, and has had the opportunity to ask questions and receive answers from
knowledgeable individuals concerning the Issuer, the Borrower, the Project, the
Bonds and the security therefor, so that as a reasonable investor, it has been
able to make its decision to purchase the Bonds.

 

7.The Purchaser understands that the Bonds (i) are not registered under the 1933
Act and are not registered or otherwise qualified for sale under the “Blue Sky”
laws and regulations of any state, (ii) are not listed on any stock or other
securities exchange, and (iii) carry no rating from any credit rating agency.

 

8.The Bonds are being acquired by the Purchaser for investment for its own
account and not with a present view toward resale or distribution; provided,
however, that the Purchaser reserves the right to sell, transfer or redistribute
the Bonds in Authorized Denominations, but agrees that any such sale, transfer
or distribution by the Purchaser shall be to a Person:

 

(a)that is an affiliate of an Owner;

 

(b)that is a trust or other custodial arrangement established by an Owner or one
of its affiliates, the owners of any beneficial interest in which are limited to
qualified institutional buyers; or

 

(c)that is a qualified institutional buyer that is a commercial bank having a
combined capital and surplus of $5,000,000,000 or more who executes an investor
letter substantially in the form of this letter.

 

9.The Purchaser understands that the Bonds are special limited obligations of
the Issuer payable solely from payments derived pursuant to the Agreement, or in
the event of a default of the Agreement from the sale, releasing or other
disposition of property which secures payment of the Bonds.  The Purchaser
further understands that the Bonds and the interest thereon do not constitute an
indebtedness of the Issuer within the meaning of any State constitutional
provision or statutory limitation and do not constitute nor give rise to a
charge against the Issuer’s general credit or taxing powers or a pecuniary
liability of the Issuer and that the Bonds will never represent or constitute a
moral or general obligation, debt or bonded indebtedness of the Issuer, the
State of Minnesota or any political subdivision thereof and that no right will
exist to have taxes levied by the Issuer, the State of Minnesota or any
political subdivision thereof for the payment of principal and interest on the
Bonds.

 

10.The Purchaser acknowledges that the opinion of Bond Counsel is limited to the
matters set forth therein and that Bond Counsel has neither undertaken nor
expressed any opinions with respect to the adequacy of disclosures by the
Borrower to the Purchaser, the status of title to the property in question or
the validity or enforceability of, or the perfection priority of any interest
created by, any security document.

 

 

 

 

 

[PURCHASER]

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 



Exhibit C, page 2

--------------------------------------------------------------------------------

 



 

EXHIBIT D

 

DESCRIPTION OF THE PROJECT

 

Finance the construction and equipping of a 27,300 square foot building for use
in the Borrower’s manufacture of sound deadening technology used in the
aerospace industry and products consisting of etched composites, ceramics, glass
and silicon wafers, including functionally related and subordinate facilities,
to be located at 2302 Commonwealth Avenue in Duluth, Minnesota.

 

--------------------------------------------------------------------------------